


Exhibit 10(c)




Stock Purchase Agreement
by and between
Avisep, S.A. de C.V.,
Bevisep, S.A. de C.V.,
Consorcio Comex, S.A. de C.V.
and
The Sherwin-Williams Company,
SWC Acquisition Corp.
Dated September 16, 2013




--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I DEFINITIONS
 
2


 
Section 1.1
Definitions
 
2


 
Section 1.2
Construction
 
16


 
Section 1.3
Annexes, Exhibits and the Disclosure Letter
 
18


 
Section 1.4
Knowledge
 
18


 
 
 
 
 
ARTICLE II SALE OF SHARES
 
18


 
Section 2.1
Sale of Shares
 
18


 
Section 2.2
Purchase Price; Delivery of Funds and other payments
 
18


 
Section 2.3
Final Purchase Price
 
19


 
Section 2.4
Closing; Closing Deliverables
 
22


 
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS AND SELLER
23


 
Section 3.1
Organization
 
24


 
Section 3.2
Authorization; Non-contravention
 
24


 
Section 3.3
Ownership of Shares
 
25


 
Section 3.4
The Subject Companies
 
25


 
Section 3.5
Capitalization of the Company
 
26


 
Section 3.6
Capitalization of the Company's Subsidiaries
 
26


 
Section 3.7
Consent and Approvals
 
27


 
Section 3.8
Financial Statements; Undisclosed Liabilities
 
28


 
Section 3.9
Compliance with Laws; Permits
 
29


 
Section 3.10
Litigation
 
29


 
Section 3.11
Tax Matters
 
30


 
Section 3.12
Personal Property
 
31


 
Section 3.13
Intellectual Property
 
31


 
Section 3.14
Insurance
 
32


 
Section 3.15
Employee Benefits and Labor Relations
 
32


 
Section 3.16
Transactions with Related Parties
 
35


 
Section 3.17
Company Contracts
 
36


 
Section 3.18
Real Properties; Real Property Leases
 
38


 
Section 3.19
Bank Accounts
 
38


 
Section 3.20
Environmental Matters
 
39


 
Section 3.21
Brokers
 
40


 
Section 3.22
Inventory
 
40


 
Section 3.23
Proceedings
 
40


 
Section 3.24
Product Liability
 
40




i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
Section 3.25
No Additional Representations
 
41


 
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SHERWIN-WILLIAMS AND PURCHASER
41


 
Section 4.1
Due Organization, Good Standing and Corporate Power
 
41


 
Section 4.2
Authorization; Non-contravention
 
42


 
Section 4.3
Consents and Approvals
 
43


 
Section 4.4
Broker's or Finder's Fee
 
43


 
Section 4.5
Financing
 
43


 
Section 4.6
Solvency
 
43


 
Section 4.7
Proceedings
 
44


 
Section 4.8
Experienced Investor
 
44


 
Section 4.9
Investigation by Sherwin-Williams
 
44


 
Section 4.10
Exclusivity of Representations
 
45


 
 
 
 
 
ARTICLE V COVENANTS
 
45


 
Section 5.1
Access to Information Concerning Properties and Records
 
45


 
Section 5.2
Confidentiality
 
46


 
Section 5.3
Conduct of the Business of the Subject Companies Pending the Closing Date
46


 
Section 5.4
Exclusive Dealing
 
49


 
Section 5.5
Commercially Reasonable Efforts; Consents
 
50


 
Section 5.6
Public Announcements
 
50


 
Section 5.7
Notification of Certain Matters
 
50


 
Section 5.8
Supplements to Schedules
 
51


 
Section 5.9
Intentionally Omitted
 
51


 
Section 5.10
Preservation of Records
 
51


 
Section 5.11
Employee Benefits
 
52


 
Section 5.12
Non-Competition; Non-Interference
 
53


 
Section 5.13
Non-Solicitation of Employees
 
53


 
Section 5.14
Release
 
54


 
Section 5.15
Transaction Expenses
 
54


 
Section 5.16
Environmental Investigations
 
54


 
 
 
 
 
ARTICLE VI CONDITIONS PRECEDENT
 
56


 
Section 6.1
Conditions to the Obligations of Each Party
 
56


 
Section 6.2
Conditions to the Obligations of Purchaser
 
56


 
Section 6.3
Conditions to the Obligations of Seller
 
57


 
Section 6.4
Frustration Closing Conditions
 
58




ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
 
 
ARTICLE VII TERMINATION AND ABANDONMENT
 
58


 
Section 7.1
Termination
 
58


 
Section 7.2
Effect of Termination
 
60


 
 
 
 
 
ARTICLE VIII INDEMNIFICATION
 
60


 
Section 8.1
Survival of Representations and Warranties
 
60


 
Section 8.2
Indemnification by Shareholders
 
60


 
Section 8.3
Indemnification by Sherwin-Williams
 
62


 
Section 8.4
Limitation of Indemnification
 
62


 
Section 8.5
Losses Net of Insurance, etc.
 
63


 
Section 8.6
Indemnification Procedure
 
66


 
Section 8.7
Third-Party Claims
 
67


 
Section 8.8
Sole Remedy/Waiver
 
68


 
Section 8.9
Release of the Indemnification Escrow Fund
 
68


 
 
 
 
 
ARTICLE IX TAX MATTERS
 
70


 
Section 9.1
Section 338 Election
 
70


 
Section 9.2
Tax Returns Due After the Closing Date
 
71


 
Section 9.3
Tax Refunds
 
73


 
Section 9.4
Cooperation on Tax Matters
 
73


 
Section 9.5
Amended Returns and Retroactive Elections
 
73


 
Section 9.6
Certain Transfer Taxes and Fees
 
74


 
 
 
 
 
ARTICLE X MISCELLANEOUS
 
74


 
Section 10.1
Fees and Expenses
 
74


 
Section 10.2
Extension; Waiver
 
74


 
Section 10.3
Notices
 
74


 
Section 10.4
Entire Agreement
 
75


 
Section 10.5
Binding Effect; Benefit; Assignment
 
75


 
Section 10.6
Amendment and Modification
 
76


 
Section 10.7
Counterparts
 
76


 
Section 10.8
Applicable Law
 
76


 
Section 10.9
Arbitration
 
76


 
Section 10.10
Severability
 
76


 
Section 10.11
Specific Enforcement
 
77


 
Section 10.12
Rules of Construction
 
77




iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
 
 
ANNEXES, EXHIBITS AND SCHEDULES
 
 
 
 
 
 
 
Annex A - Shares
 
 
Annex B - Phase II Facilities
 
 
 
 
 
Exhibit A - Form of Escrow Agreement
 
 
Exhibit B - Seller's Allocation
 
 
Exhibit C - Form of Release
 
 
 
 
 






iv

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) dated September 16, 2013 is
executed by and among (i) on one side (A) Avisep, S.A. de C.V. a company
organized under the laws of Mexico (the “Primary Shareholder”), (B) Bevisep,
S.A. de C.V. a company organized under the laws of Mexico (Avisep, S.A. de C.V.
and Bevisep, S.A. de C.V. each a “Shareholder” and, collectively,
“Shareholders”) and (C) Consorcio Comex, S.A. de C.V. (the “Seller”); and (ii)
on the other side (A) The Sherwin-Williams Company, a corporation incorporated
under the laws of the State of Ohio, U.S. (“Sherwin-Williams”) and (B) SWC
Acquisition Corp., a corporation incorporated under the laws of the State of
Ohio, U.S. (the “Purchaser” and, together with the Shareholders, Seller and
Sherwin-Williams, the “Parties”).


WITNESSETH:


WHEREAS, the Shareholders, Sherwin-Williams and Sherwin-Williams (Caribbean)
N.V. entered into that certain Stock Purchase Agreement, dated November 9, 2012,
as amended pursuant to that certain Amendment No. 1 to Stock Purchase Agreement
dated June 24, 2013, and further amended pursuant to that certain Amendment No.
2 to Stock Purchase Agreement dated August 21, 2013 (the “Original Stock
Purchase Agreement”), pursuant to which the Shareholders agreed to sell and
Sherwin-Williams and Sherwin-Williams (Caribbean) N.V. agreed to purchase all of
the issued and outstanding shares representing the capital stock of Seller and
Conaxe, S.A. de C.V.;


WHEREAS, the transaction contemplated under the Original Stock Purchase
Agreement has received the appropriate clearance, consent, waiver and/or
approval from the Antitrust Authorities in the U.S. and Canada, as well as from
the Mexico Foreign Investment Authority;


WHEREAS, the Shareholders and Sherwin-Williams continue to seek the appropriate
clearance, consent, waiver and/or approval from the Antitrust Authority in
Mexico and expect to receive such clearance, consent, waiver and/or approval at
a future date;


WHEREAS, the Shareholders, Seller, Sherwin-Williams, Sherwin-Williams
(Caribbean) N.V. and Purchaser desire to provide for and complete the sale and
purchase of Seller’s business in the U.S. and Canada;


WHEREAS, concurrently with the execution of this Agreement, Shareholders,
Sherwin-Williams and Sherwin-Williams (Caribbean) N.V. amended and restated the
Original Stock Purchase Agreement (the "Amended and Restated Stock

1

--------------------------------------------------------------------------------




Purchase Agreement”) to provide for the sale and purchase of Seller’s business
in the U.S. and Canada pursuant to the terms of this Agreement;


WHEREAS, Shareholders own all of the issued and outstanding shares of capital
stock of Seller and Seller owns all of the issued and outstanding shares of
capital stock of Comex USA, Inc. (the “Company”) as described in Annex A hereto
(the “Shares”);


WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the Shares
pursuant to the terms and subject to the conditions set forth in this Agreement;
and


WHEREAS, upon consummation of the purchase and sale of the Shares pursuant to
this Agreement, Purchaser shall own all of the outstanding shares of capital
stock of the Company.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements herein contained, the Parties,
intending to be legally bound, agree as follows:


Article I


DEFINITIONS


Section 1.1    Definitions. Defined terms in this Agreement and in the Annexes,
Exhibits and Schedules to this Agreement, which may be identified by the
capitalization of the first letter of each principal word thereof, have the
meanings assigned to them below. Other terms may be defined elsewhere in the
text of this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.


“338 Tax Adjustment” has the meaning ascribed to such term in Section 9.1(b).


“Accounting Principles” means the accounting principles, policies, practices and
methods described in Section 1.1(a) of the Seller’s Disclosure Letter.


“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person; provided,
that, for the purposes of this definition and this Agreement, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by Contract or otherwise.



2

--------------------------------------------------------------------------------




“Agreed Claims” has the meaning ascribed to such term in Section 8.6(c).


“Alternate Transaction” has the meaning ascribed to such term in Section 5.4.


“Amended and Restated Stock Purchase Agreement” has the meaning ascribed to such
term in the Recitals.


“Ancillary Agreements” shall mean, collectively, the agreements set forth in
Section 2.4(b)(viii) - (xii).
 
“Antitrust Authorities” means (i) in the U.S., the Federal Trade Commission, the
Antitrust Division of the United States Department of Justice and the attorneys
general of the several states of the United States; (ii) in Canada, the
Competition Bureau; and (iii) any other Governmental Entity in the jurisdictions
referred to above and any other jurisdiction, with authority over the
transactions contemplated hereby pursuant to applicable Antitrust Laws.


“Antitrust Filings” has the meaning ascribed to such term in Section 5.9(a)(i).


“Antitrust Laws” means (i) in the U.S. (A) the Sherman Act, as amended, (B) the
Clayton Act, as amended, (C) the HSR Act, and (D) the Federal Trade Commission
Act, as amended, as well as any other applicable Laws and Orders in the U.S.;
(ii) in Canada, the Competition Act, as well as any other applicable Laws and
Orders in Canada; and (iii) all other Laws and Orders that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or otherwise governing antitrust matters
applicable to the Seller, the Purchaser or the transactions contemplated by this
Agreement.


“Audited Financial Statements” has the meaning ascribed to such term in Section
3.8(a)(i).


“Balance Sheet Date” has the meaning ascribed to such term in Section 3.8(a)(i).


“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in Mexico City,
Mexico, or New York, New York, U.S.


“Cash and Cash Equivalents” means cash and cash equivalents, determined in
accordance with GAAP.

3

--------------------------------------------------------------------------------






“Claim Certificate” has the meaning ascribed to such term in Section 8.6(a).


“Closing” has the meaning ascribed to such term in Section 2.4(a).


“Closing Balance Sheet” has the meaning ascribed to such term in Section 2.3(b).


“Closing Cash” means the Cash and Cash Equivalents of the Company and the
Company’s Subsidiaries on a consolidated basis calculated in accordance with
GAAP as of 11:59 PM on September 15, 2013.


“Closing Date” has the meaning ascribed to such term in Section 2.4(a).


“Closing Funded Indebtedness” has the meaning ascribed to such term in Section
2.3(b).


“Closing Working Capital” means the Consolidated Current Assets of the Company
and the Company’s Subsidiaries on a consolidated basis less the Consolidated
Current Liabilities of the Company and the Company’s Subsidiaries on a
consolidated basis as determined in accordance with the Accounting Principles as
of 11:59 P.M. on September 15, 2013.


“Closing Payment” has the meaning ascribed to such term in Section 2.2(b).


“Closing Statement” has the meaning ascribed to such term in Section 2.3(b).


“Code” means the Internal Revenue Code of 1986 of the U.S., as amended and the
Treasury Regulations thereunder.


“Collateral Source” has the meaning ascribed to such term in Section 8.5(a)(iv).


“Company” has the meaning ascribed to such term in the Recitals.


“Company Contracts” has the meaning ascribed to such term in Section 3.17(a).



4

--------------------------------------------------------------------------------




“Company Employees” has the meaning ascribed to such term in Section 5.11(a).


“Company Intellectual Property” means any Intellectual Property that is owned by
any of the Subject Companies.


“Company Permit” has the meaning ascribed to such term in Section 3.9(b).


“Company Personal Property” has the meaning ascribed to such term in
Section 3.12.


“Company’s Subsidiaries” means all of the Company’s direct or indirect
Subsidiaries.


“Company Transaction Expenses” means all expenses of Shareholders, Seller and
the Subject Companies incurred or to be incurred (prior to and through the
Closing Date) in connection with the negotiation, preparation and execution of
this Agreement and the consummation of the transactions contemplated hereby and
the Closing, including fees and disbursements of attorneys, accountants,
brokers, financial and other advisors and service providers, travel and
entertainment expenses, and meeting and presentation expenses, payable by any
Shareholder, Seller or Subject Company.


“Competing Business” has the meaning ascribed to such term in Section 5.12(i).


“Confidential Material” means all information (written or oral) that is
confidential or proprietary to any of the Subject Companies regarding the
Subject Companies. The term “Confidential Material” shall not include (i)
information that is or becomes generally available to the public, other than as
a result of disclosure by any Shareholder, the Seller, the Subject Companies or
their respective Affiliates and Representatives in violation of this Agreement;
and (ii) becomes available to any Shareholder, the Seller or their
Representatives from a Person other than the other Shareholder, the Seller or
any Subject Company on a non-confidential basis; provided that such Person was
not known by any Shareholder, the Seller or their respective Representatives to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, any of the Subject Companies or
their Representatives with respect to such materials.


“Confidentiality Agreement” has the meaning ascribed to such term in Section
5.2(a).



5

--------------------------------------------------------------------------------




“Consolidated Current Assets” means, without duplication, the line items set
forth under the heading “Current Assets” described in Section 1.1(b) of the
Seller’s Disclosure Letter, as determined in accordance with GAAP.


“Consolidated Current Liabilities” means, without duplication, the line items
set forth under the heading “Current Liabilities” described in Section 1.1(b) of
the Seller’s Disclosure Letter, as determined in accordance with GAAP.


“Contract” means any written agreement, understanding, arrangement, contract,
commitment, letter of intent, purchase order, note, bond, mortgage, indenture,
guarantee, license, franchise, consent, or other instrument or obligation and
any amendments thereto.


“Corrective Actions” has the meaning ascribed to such term in Section
8.5(b)(iii).


“Deductible” has the meaning ascribed to such term in Section 8.4(a)(i).


“Disputed Amounts” has the meaning ascribed to such term in Section 2.3(d).


“Due Diligence Materials” has the meaning ascribed to such term in Section
4.9(i)(A).


“End Date” has the meaning ascribed to such term in Section 7.1(ii)(B).


“Environment” means the air (including indoor air), surface water or ground
water (including navigable waters, marine waters, drinking water, streams,
ponds, drainage basins and water bodies), any land, all living organisms,
sediment, soil or subsurface strata, natural or mineral resources and the
environment or living environment.


“Environmental Approvals” has the meaning ascribed to such term in Section
3.20(a)(ii).


“Environmental Law” means any Law, Order or other requirement of Law relating to
(i) the pollution or the protection of the Environment, including air emissions,
water discharges, soil remediation, natural or mineral resources or any other
regulation standing for the conservation, protection, contamination or
remediation of the Environment, or (ii) the handling, storage, generation,
treatment, disposal or human exposure to, or the Release of, Hazardous
Substance, or (iii) safety or health (with respect to Hazardous Substances), as
well as any Law that relates to:



6

--------------------------------------------------------------------------------




(a)advising appropriate authorities, employees, and the public of intended or
actual Release of Hazardous Substances, violations of discharge limits, or other
prohibitions and of the commencements of activities, such as resource extraction
or construction, that could have an impact on the Environment;


(b)preventing or reducing to acceptable levels the Release of Hazardous
Substances into the Environment;


(c)reducing the quantities, preventing the Release, or minimizing the hazardous
characteristics of wastes that are generated;


(d)assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health (with respect to
Hazardous Substances) or the Environment when used or disposed of;


(e)protecting resources, species, or ecological amenities;


(f)reducing to acceptable levels the risks inherent in the transportation of
Hazardous Substances;


(g)cleaning up pollutants that have been Released, preventing the threat of
Release, or paying the costs of such clean up or prevention; or


(h)making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.


“Environmental Liabilities” means, without duplication, any Losses resulting
from, arising out of or relating to (i) non-compliance by any Subject Company
with Environmental Laws prior to the Closing Date; (ii) obligations of
Purchaser, Sherwin-Williams or any Subject Company to carry out Corrective
Actions, provided, however, that such Corrective Actions (A) are required to be
performed pursuant to the Environmental Laws or a final or immediately
enforceable Order by a Governmental Entity or (B) are necessary to eliminate,
reduce or otherwise remedy an immediate danger to the Environment as reasonably
determined by the Purchaser concerning circumstances or events occurring prior
to the Closing Date; or (iii) Environmental Matters involving or related to a
Subject Company occurring prior to the Closing Date.


“Environmental Matters” means (i) the storage, placement, release, threat of
release, spillage, deposit, escape, disposal, leak, emission or presence of
Hazardous Substances in the Environment, including damages to natural resources;
(ii) the creation of noise, vibration, radiation, common law or statutory
nuisance; or (iii) other matters relating

7

--------------------------------------------------------------------------------




to the protection of workplace safety (with respect to Hazardous Substances) or
the Environment arising out of the manufacturing, processing, treatment,
storage, handling, use, possession, purchase, sale, import, export or
transportation of Hazardous Substances.


“ERISA” has the meaning ascribed to such term in Section 3.15(a).


“ERISA Affiliate” has the meaning ascribed to such term in Section 3.15(a).


“Escrow” means the escrow account created pursuant to the Escrow Agreement.


“Escrow Agreement” shall mean the escrow agreement to be entered into on the
Closing Date among the Parties and the designated escrow agent substantially in
the form attached hereto as Exhibit A.  


“Escrow Amount” means the Indemnification Escrow Amount plus the Purchase Price
Escrow Amount plus the Golden Parachute Escrow Amount.


“Exchange Act” means the Securities Exchange Act of 1934 of the U.S., as
amended, and the rules and regulations promulgated thereunder.


“Expert” has the meaning ascribed to such term in Section 2.3(d)(i).


“Final Purchase Price” has the meaning ascribed to such term in Section 2.3(a).


“Financial Statements” has the meaning ascribed to such term in Section 3.8(a).


“Funded Indebtedness” of any Person means, without duplication, (i) indebtedness
for borrowed money or indebtedness issued or incurred in substitution or
exchange for indebtedness for borrowed money; (ii) indebtedness evidenced by any
note, bond, debenture, or other debt instrument or debt security; (iii) any
accrued and unpaid interest owing by such Person with respect to any
indebtedness of a type described in clauses (i) and (ii); and (iv) any
prepayment penalties, commissions and/or fees and associated Taxes; provided,
that Funded Indebtedness shall not include accounts payable to trade creditors,
accrued expenses arising in the Ordinary Course of Business consistent with past
practice, the endorsement of negotiable instruments for collection in the
Ordinary Course of Business, and Funded Indebtedness owing from any wholly owned
Subject Company to any other wholly owned Subject Company.



8

--------------------------------------------------------------------------------




“GAAP” means in respect of any jurisdictions, the generally accepted accounting
principles applicable in the relevant jurisdiction as effective from time to
time.


“Golden Parachute Escrow Amount” means an amount equivalent to the Golden
Parachute Obligations, which amount is to be deposited by Purchaser with the
escrow agent pursuant to the Escrow Agreement for a period of twenty four months
commencing on the Closing Date, and held and released pursuant to the terms and
subject to the conditions set forth in this Agreement and the Escrow Agreement.


“Golden Parachute Escrow Fund” means the escrow fund established pursuant to the
Escrow Agreement in respect of the Golden Parachute Escrow Amount and the golden
parachute escrow amount deposited with the escrow agent pursuant to the Amended
and Restated Stock Purchase Agreement.


“Golden Parachute Obligations” means the aggregate dollar amount, which any of
the Subject Companies would be obligated to pay pursuant to all of the
agreements entered into with each of the individuals identified in Section
1.1(c) of the Seller’s Disclosure Letter (each such Person, a “Recipient”),
determined as if such obligations were triggered on the last day of the month
prior to the Closing Date.


“Governmental Entity” means any federal, state, municipal, provincial or local
court, arbitral tribunal, administrative agency, department, board,
instrumentality or commission or other governmental or regulatory agency or
authority or any securities exchange, of the U.S., Canada or any other any
jurisdiction.


“Hazardous Substance” means any and all minerals, metals, materials, chemicals,
waste or other substance that is listed, defined, designated, or classified as,
or otherwise determined to be, hazardous, radioactive, or toxic or a pollutant
or a contaminant under or pursuant to any Law, Order or requirement of Law
applicable to the Subject Companies’ business, including petroleum and all
derivatives thereof and asbestos or asbestos-containing materials.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.


“ICC Rules” has the meaning ascribed to such term in Section 10.9(a).


“Income Tax” means any federal, state, local or non-U.S. income tax measured by
or imposed on net income, including any interest, penalty, or addition thereto,
whether disputed or not.



9

--------------------------------------------------------------------------------




“Income Tax Return” means any annual return, declaration, report, claim for
refund, or information return or statement relating to Income Taxes, including
any schedule or attachment thereto.


“Indemnification Escrow Amount” means $8,691,000, which amount is to be
deposited by Purchaser with the escrow agent pursuant to the Escrow Agreement,
and held and released pursuant to the terms and subject to the conditions set
forth in this Agreement and the Escrow Agreement. The Indemnification Escrow
Amount may be increased as set forth in Section 5.16.


“Indemnification Escrow Fund” means the escrow fund established pursuant to the
Escrow Agreement in respect of the Indemnification Escrow Amount and the
indemnification escrow amount deposited with the escrow agent pursuant to the
Amended and Restated Stock Purchase Agreement.


“Indemnified Party” has the meaning ascribed to such term in Section 8.6(a).


“Indemnifying Party” has the meaning ascribed to such term in Section 8.6(a).


“Intellectual Property” means all intellectual property in any jurisdiction,
whether owned or held for use under license, whether registered or unregistered,
including such rights in and to: (i) issued patents and all provisional and
pending patent applications, any and all divisions, continuations,
continuations-in-part, reissues, continuing patent applications, reexaminations,
and extensions thereof, any counterparts claiming priority therefrom, utility
models, patents of importation/confirmation, certificates of invention, and
certificates of registration (collectively, “Patents”), (ii) registered or
unregistered copyrights and copyrightable works, including databases (or other
collections of information, data, works or other materials), packaging artwork
and design rights (collectively, “Copyrights”), (iii) Trade Secrets, (iv)
computer software (including source code and object code, data files,
application programming interfaces, computerized databases and other
software-related specifications (collectively, “Software”)), (v) registered and
unregistered trademarks, trade names, service marks and service names, brand
names, trade dress, logos and certification marks, in each case including all
registrations, applications, recordings, renewals and extensions and common law
rights relating to any of the foregoing and the goodwill associated with any of
the foregoing (“Trademarks”), (vi) Internet domain names, (vii) rights of
publicity and other rights to use the names and likeness of individuals, and
(viii) claims, causes of action and defenses relating to any of the foregoing;
in each case, including registrations, applications, recordings and extensions
and common law rights relating to any of the foregoing.



10

--------------------------------------------------------------------------------




“Insurance Policies” has the meaning ascribed to such term in Section 3.14(a).


“IP Licenses” has the meaning ascribed to such term in Section 3.17(a)(v).


“IRS” has the meaning ascribed to such term in Section 3.15(a)(ii).


“Law” means any statute, law, ordinance, policy, rule, code, regulation, order,
or decree of any Governmental Entity and all judicial interpretations thereof.


“Leased Real Property” means the real properties leased under the Real Property
Leases.


“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.


“Liens” means any liens, pledges, collateral, security interests, easements,
mortgages, charges, rights of way, encroachments, gratuitous bailments, options,
conditional sales (other than sales in the Ordinary Course of Business) or other
types of title retention arrangements, deed of trust, reversion, restrictive
covenant, condition or restriction of any kind, including any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership, or other encumbrances.


“Loss” or “Losses” means, without duplication: (i) any and all claims, actions,
causes of action, judgments, awards, settlements, Liabilities, direct losses and
direct damages but excluding consequential, punitive and exemplary damages;
provided, however, that in the case of consequential, punitive and exemplary
damages, to the extent that any such damages are actually paid by an Indemnified
Party hereunder as a Third Party Claim, then any such damages so paid shall be
considered direct damages; (ii) fines, penalties, costs or damages, including
reasonable fees and expenses of attorneys; and (iii) all costs and expenses
related to Corrective Actions.


“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that (A) is or would reasonably be expected to be
materially adverse to the business, assets, properties, results of operations or
condition (financial or otherwise) of the Subject Companies, taken as a whole;
provided, however, that (i) changes in economic or political conditions or the
financing, banking, currency or capital markets in general; (ii) changes in Laws
or changes in accounting requirements or principles; (iii) changes affecting
industries, markets or geographical areas in which the Subject Companies conduct
their respective businesses; (iv) the negotiation, announcement, execution,
pendency or performance of this Agreement or the consummation of the
transactions

11

--------------------------------------------------------------------------------




contemplated by this Agreement, (v) conduct by the Company or any of the Company
Subsidiaries prohibited under this Agreement for which any Purchaser gave its
prior written consent; (vi) any natural disaster or any acts of terrorism,
sabotage, military action, armed hostilities or war (whether or not declared) or
any escalation or worsening thereof, whether or not occurring or commenced
before or after the date of this Agreement; or (vii) any action required to be
taken under any Law or Order, in the case of each such matter described in the
foregoing clauses (i) through (vii) shall be deemed not to constitute a
“Material Adverse Effect” and shall not be considered in determining whether a
“Material Adverse Effect” has occurred except with respect to clauses (i), (ii),
(iii) and (v), to the extent that such changes are disproportionately adverse to
the business, assets, properties, results of operations or condition, (financial
or otherwise) of the Subject Companies taken as a whole as compared to other
companies in the industries in which the Subject Companies operate; or (B)
prevents or materially impairs or delays the ability of the Seller to perform
its obligations under this Agreement or would be reasonably expected to do so.
For the avoidance of doubt, a “Material Adverse Effect” shall be measured only
against past performance of the Company and the Company Subsidiaries.


“Mexico” means the United Mexican States.


“Non-U.S. Employee Benefit Plans” has the meaning ascribed to such term in
Section 3.15(b).


“Notice of Objection” has the meaning ascribed to such term in Section 2.3(c).


“Order” means any judgment, order, injunction, decree, writ, permit or license
of any Governmental Entity.


“Ordinary Course of Business” means with respect to any Person, the operation of
its business in a manner that is consistent with the past recurring operations
and/or practices of such Person.


“Original Stock Purchase Agreement” has the meaning set forth in the Recitals.


“Permit” means any approvals, authorizations, consents, licenses, concessions,
permits or certificates of a Governmental Entity.


“Permitted Liens” means (i) mechanics’, carriers’, workmen’s, repairmen’s or
other like Liens arising in the Ordinary Course of Business securing amounts
that are not past due; (ii) leases, subleases and similar agreements including
those set forth in Section 3.18(b) of the Seller’s Disclosure Letter; (iii)
Liens for Taxes not yet due and payable or for

12

--------------------------------------------------------------------------------




current Taxes that may thereafter be paid without penalty or which are being
contested in good faith and by appropriate proceedings and for which reserves
have been established in the Financial Statements when so required pursuant to
GAAP; (iv) Liens affecting the real property set forth on Section 3.18 of the
Seller’s Disclosure Letter; (v) Liens created by non-exclusive licenses granted
in the Ordinary Course of Business in any Intellectual Property; and (vi) any
Liens in favor of Purchaser created by the actions of Purchaser of any of
Purchaser’s Affiliates over the Shares and/or the business.


“Person” means and includes an individual, a partnership, a limited partnership,
a limited liability partnership, a joint venture, a corporation, a limited
liability company, an association, a trust, an unincorporated organization, a
group, a Governmental Entity and any other legal entity.


“Present Fair Salable Value” has the meaning ascribed to such term in Section
4.6.


“Primary Parties” means, collectively, Sherwin-Williams and Primary Shareholder.


“Primary Shareholder” has the meaning ascribed to such term in the Preamble.


“Proceeding” has the meaning ascribed to such term in Section 3.10.


“Property Taxes” has the meaning ascribed to such term in Section 9.2(b)(i).


“Purchase Price” has the meaning ascribed to such term in Section 2.2(a).


“Purchase Price Adjustment” has the meaning ascribed to such term in Section
2.3(e).


“Purchase Price Escrow Amount” means the aggregate amount of $4,000,000, which
amount is to be deposited by Purchaser with the escrow agent pursuant to the
Escrow Agreement.
 
“Purchase Price Escrow Fund” means the escrow fund established pursuant to the
Escrow Agreement in respect of the Purchase Price Escrow Amount.


“Purchaser” has the meaning ascribed to such term in the Preamble.



13

--------------------------------------------------------------------------------




“Purchaser Indemnitees” has the meaning ascribed to such term in Section 8.2(a).


“Purchaser’s Proposed Calculations” has the meaning ascribed to such term in
Section 2.3(b).


“Real Property Leases” has the meaning ascribed to such term in Section
3.18(b)(ii).


“Related Party Transactions” means any Contracts of any kind between any of the
Subject Companies, on the one hand, and any officer, shareholder, employee or
director of any Shareholder, the Seller or any of the subject Companies, or any
of their Affiliates, on the other hand.


“Related Person” has the meaning ascribed to such term in Section 5.14(a).


“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying and seeping into or upon any land or water
or air or otherwise entering into the Environment.


“Released Parties” has the meaning ascribed to such term in Section 5.14(a).


“Representatives” of any Person means such Person’s directors, managers,
officers, agents, attorneys, consultants, advisors or other Persons acting on
behalf of such Person.


“Section 338 Election” has the meaning ascribed to such term in Section 9.1.


“Seller” has the meaning ascribed to such term in the Preamble.


“Seller-Related Persons” has the meaning ascribed to such term in Section
8.5(d).


“Seller’s Disclosure Letter” has the meaning ascribed to such term in the first
paragraph of Article III.


“Seller Indemnitees” has the meaning ascribed to such term in Section 8.3.


“September 2012 Balance Sheet” has the meaning ascribed to such term in Section
3.8(a).

14

--------------------------------------------------------------------------------






“Shares” has the meaning set forth in the Recitals.


“Short Period” has the meaning ascribed to such term in Section 9.2(a).


“Short Period Return” has the meaning ascribed to such term in Section 9.2(a).


“Solvent” has the meaning ascribed to such term in Section 4.6.


“Signing Funded Indebtedness” means the amount of $0.


“Subject Companies” means, collectively, the Company and all of the Company’s
Subsidiaries, which are listed in Section 1.1(e) of the Seller’s Disclosure
Letter.


“Subsidiary”, with respect to any Person, means (i) any entity more than fifty
percent (50%) of the equity or stock of any class or classes of which having by
the terms thereof ordinary voting power to elect a majority of the directors of
such corporation is owned by such Person directly or indirectly through one or
more Subsidiaries of such Person; and (ii) any partnership, association, joint
venture, limited liability company or other entity in which such Person directly
or indirectly through one or more Subsidiaries of such Person has more than a
fifty percent (50%) equity interest.


“Target Working Capital” means the amount of $97,952,759 calculated as described
in Section 1.1(b) of the Seller’s Disclosure Letter.


“Taxes” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges including all federal, state, local, foreign and other
income, franchise, profits, gross receipts, capital gains, capital stock,
transfer, sales, import, use, value added, occupation, property, excise,
severance, stamp, license, payroll, social security, withholding and other
taxes, as well as any assessments, charges, duties, compensatory quotas,
countervailing duties, fees, levies or other governmental charges of any kind
whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Return), all estimated taxes, deficiency assessments,
additions to tax, penalties, updates and interest thereon.


“Tax Return” means all returns, statements, forms and reports for Taxes that are
required to be filed under applicable Law.


“Third Party Claim” has the meaning ascribed to such term in Section 8.7(a).



15

--------------------------------------------------------------------------------




“Trade Secrets” means, collectively, any trade secrets and other confidential
information, including ideas, formulas, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice), know-how,
manufacturing and production processes and techniques, molds, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, copyrightable works, financial and marketing plans and customer
and supplier lists and information.


“Update Schedule” has the meaning ascribed to such term in Section 5.8.


“U.S.” or “United States” means the United States of America or any political
subdivision thereof.


“U.S. Employee Benefit Plans” has the meaning ascribed to such term in
Section 3.15(a).


“U.S. Multiemployer Plan” has the meaning ascribed to such term in
Section 3.15(a)(i).


“Working Capital Adjustment” has the meaning ascribed to such term in Section
2.3(b).


Section 1.2    Construction.


In this Agreement, unless the context otherwise requires:


(i)words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;


(ii)references to Articles, Sections, Exhibits, Annexes, Sections of the
Seller’s Disclosure Letter, the Preamble and Recitals are references to
articles, sections, exhibits, annexes, disclosure schedules, the preamble and
recitals of this Agreement, and the descriptive headings of the several Articles
and Sections of this Agreement and the Seller’s Disclosure Letter (as
applicable) are inserted for convenience only, do not constitute a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement;


(iii)whenever this Agreement refers to a number of days, that number shall refer
to calendar days unless Business Days are specified and whenever any action must
be taken under this Agreement on or by a day that is not a Business Day, then
that action may be validly taken on the next day that is a Business Day;



16

--------------------------------------------------------------------------------




(iv)the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, shall refer to this Agreement as a whole and not to any provision of
this Agreement;


(v)this “Agreement” or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended or
supplemented;


(vi)“include”, “includes”, and “including” are deemed to be followed by the
words “without limitation” whether or not they are in fact followed by such
words or words of similar import;


(vii)the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or thing extends, and such phrase shall not mean simply “if”;


(viii)references to “Dollars”, “dollars” or “$”, without more are to the lawful
currency of the United States of America;


(ix)references to GAAP in this Agreement shall be understood and construed as
generally accepted accounting principles applied on a basis consistent with the
Financial Statements and the Accounting Principles; provided however that,
solely with respect to the calculation of the Consolidated Current Assets,
Consolidated Current Liabilities, Working Capital Adjustment, the Closing Funded
Indebtedness, the Closing Cash, the Closing Balance Sheet, the Closing
Statement, the Purchaser’s Proposed Calculations, the Notice of Objection, the
Disputed Amounts and the Expert’s resolution of the Disputed Amounts and the
Purchase Price Adjustment, in the event of any conflict between the Accounting
Principles and GAAP, the Accounting Principles shall control;


(x)references to the Primary Shareholder shall be construed as to the Primary
Shareholder acting on behalf and for the benefit of the Shareholders and Seller,
in the capacity of Primary Shareholder as agent (comisionista mercantil) of
Bevisep, S.A. de C.V. and Consorcio Comex, S.A. de C.V., pursuant to and in
accordance with Article 273 of the Commerce Code (Código de Comercio) and
therefore, Bevisep, S.A. de C.V. and Consorcio Comex, S.A. de C.V., hereby
approve, ratify and confirm any and all acts performed by Primary Shareholder on
their respective behalf pursuant to and in connection with this Agreement and
the Escrow Agreement; and


(xi)to the extent that a representation or warranty of any Shareholder or Seller
contained in Article III of this Agreement addresses a particular issue with

17

--------------------------------------------------------------------------------




specificity, and no breach by any Shareholder or Seller exists under such
specific representation or warranty, such Shareholder and/or Seller shall not be
deemed to be in breach of any other representation or warranty (with respect to
such issue) that addresses such issue with less specificity than the specific
representation or warranty.


Section 1.3    Annexes, Exhibits and the Disclosure Letter. The Annexes,
Exhibits and the Seller’s Disclosure Letter are incorporated into and form an
integral part of this Agreement.


Section 1.4    Knowledge. When any representation, warranty, covenant or
agreement contained in this Agreement is expressly qualified by reference to (i)
the “Knowledge of Seller” or words of similar import, it shall mean the
knowledge of the individuals set forth in Section 1.4(a) of the Seller’s
Disclosure Letter after due and reasonable inquiry; and (ii) the “Knowledge of
Purchaser” or words of similar import, it shall mean the knowledge of the
individuals set forth in Section 1.4(b) of the Seller’s Disclosure Letter after
due and reasonable inquiry.


Article II


SALE OF SHARES


Section 2.1    Sale of Shares. On the terms, and subject to the satisfaction of
the Conditions Precedent set forth in Article VI of this Agreement, Seller
hereby agrees to sell to Purchaser, and Purchaser hereby agrees to purchase from
Seller, at the Closing the Shares, free and clear of all Liens and together with
all accrued rights and benefits thereto. At the Closing, Seller shall endorse
the stock certificates representing the Shares in favor of Purchaser.
Additionally, Seller shall take such action as is necessary and legally required
to reflect the sale, assignment, transfer, endorsement and delivery of the
Shares, free and clear of all Liens, on the books and records of the Company.


Section 2.2    Purchase Price; Delivery of Funds and other payments.


(a)On the terms and subject to the conditions of this Agreement, Seller agrees
to sell to Purchaser, and Purchaser agrees to purchase from Seller, the Shares,
free and clear of any Liens, for a purchase price of $89,614,000 (the “Purchase
Price”). The Purchase Price is subject to adjustment pursuant to Section 2.3.


(b)At the Closing, Purchaser shall pay to Seller an amount equal to (i)
$76,923,000 less (ii) the Golden Parachute Obligations as a partial payment of
the Purchase Price (the “Closing Payment”). The Closing Payment shall be made by
wire transfer of immediately available funds to an account designated by Seller
in writing to Purchaser at least three (3) Business Days prior to the Closing.

18

--------------------------------------------------------------------------------






(c)On or before the Closing Date, Seller shall pay any and all Company
Transaction Expenses.


(d)At the Closing, Purchaser shall deliver to the escrow agent of the Escrow
Agreement the Escrow Amount by wire transfer of immediately available funds.


Section 2.3    Final Purchase Price.


(a)The Purchase Price shall be adjusted and finally determined upwards or
downwards (the “Final Purchase Price”), by (i) subtracting or adding, if any,
the Working Capital Adjustment, (ii) subtracting or adding, as the case may be,
the difference between the Closing Funded Indebtedness and the Signing Funded
Indebtedness, and (iii) adding the Closing Cash.


(b)Promptly after the Closing Date, and in any event not later than sixty (60)
days following the Closing Date, Purchaser shall prepare and deliver to Primary
Shareholder (i) an unaudited consolidated balance sheet of the Company and the
Company’s Subsidiaries as of 11:59 P.M. on September 15, 2013 in accordance with
GAAP (the “Closing Balance Sheet”); and (ii) a statement (the “Closing
Statement”) setting forth Purchaser’s good faith calculations (the “Purchaser’s
Proposed Calculations”) of (A) the amount of the Closing Cash; (B) the Closing
Working Capital; (C) the amount, if any, by which the Target Working Capital
differs from the Closing Working Capital (the “Working Capital Adjustment”); (D)
the Funded Indebtedness of the Company as of 11:59 P.M. on September 15, 2013
(the “Closing Funded Indebtedness”); (E) the difference between the Closing
Funded Indebtedness and the Signing Funded Indebtedness; and (F) a calculation
of the Final Purchase Price based on such amounts. Purchaser’s Proposed
Calculations shall be made in accordance with GAAP. Purchaser shall cause the
Subject Companies and their personnel to provide Primary Shareholder with prompt
and reasonable access to the Subject Companies’ auditors and accounting and
other personnel and to the books and records of the Subject Companies and any
other document or information reasonably requested by Primary Shareholder
(including the work papers of the Subject Companies’ auditors) in order to allow
Primary Shareholder to review the Purchaser’s Proposed Calculations.


(c)In the event that Primary Shareholder does not object to the Closing Balance
Sheet or Purchaser’s Proposed Calculations by written notice of objection (the
“Notice of Objection”) delivered to Purchaser within forty-five (45) days after
Primary Shareholder’s receipt of the Closing Balance Sheet and Purchaser’s
Proposed Calculations, the calculation of the Final Purchase Price pursuant to
Purchaser’s Proposed Calculations shall be deemed final and binding. A Notice of
Objection under this Section 2.3(c) shall set forth in reasonable detail Primary
Shareholder’s alternative calculations, if any, of (i) the amount of the Closing
Cash; (ii) the Closing Working Capital and the Working Capital

19

--------------------------------------------------------------------------------




Adjustment calculated by reference thereto; (iii) the Closing Funded
Indebtedness; and (iv) a calculation of the Final Purchase Price based on such
amounts.


(d)If Primary Shareholder delivers a Notice of Objection to Purchaser within the
forty-five (45) day period referred to in Section 2.3(c), then any element of
Purchaser’s Proposed Calculations that is not in dispute on the date such Notice
of Objection is given shall be treated as final and binding and any dispute (all
such amounts, the “Disputed Amounts”) shall be resolved as set forth in this
Section 2.3(d):


(i)the Primary Parties shall promptly endeavor in good faith to resolve the
Disputed Amounts listed in the Notice of Objection. If a written agreement
determining the Disputed Amounts has not been reached within ten (10) Business
Days after the date of receipt by Purchaser from Primary Shareholder of the
Notice of Objection, the resolution of such Disputed Amounts shall be submitted
to any partner of KPMG LLP, different than the partners that are currently in
charge of the external audit of the financial information of the Company (the
“Expert”), which the Primary Parties hereby jointly and irrevocably appoint;


(ii)the Primary Parties shall use their commercially reasonable efforts to cause
the Expert to render a decision in accordance with this Section 2.3(d) within
thirty (30) days of the submission of the Disputed Amounts, to the Expert. For
the purposes hereof, upon submission of the Disputed Amounts to the Expert, the
Primary Parties shall provide to the Expert all documents that each of them
deems necessary, including a statement of reasons explaining their corresponding
position. Such documents shall be delivered no later than fifteen (15) days
following submission for Expert’s intervention. Within ten (10) days following
the receipt of such documents, the Expert may request the Primary Parties to
provide further information, in the understanding that such additional
information shall only be requested for clarifying purposes. During such term,
the Expert may, set up meetings with the Primary Parties as the Expert may deem
reasonably necessary;


(iii)the determination made by the Expert shall be final and binding upon each
Party hereto in terms of article 2252 of the Federal Civil Code (Codigo Civil
Federal); accordingly, the Final Purchase Price shall be recalculated based upon
the final determination of the Expert with respect to the Disputed Amounts and
the Final Purchase Price, as so recalculated, shall be deemed to be final and
binding;


(iv)if the Primary Parties submit any Disputed Amounts to the Expert for
resolution, Seller and Purchaser shall each pay their own costs and expenses
incurred under this Section 2.3(d). Seller shall be responsible for that
fraction of the fees and costs of the Expert where (A) the numerator is the
absolute value of the difference between Primary Shareholder’s aggregate
position with respect to the

20

--------------------------------------------------------------------------------




Final Purchase Price and the Final Purchase Price as recalculated based upon
Expert’s final determination with respect to the Disputed Amounts; and (B) the
denominator is the absolute value of the difference between Primary
Shareholder’s aggregate position with respect to the Final Purchase Price and
Purchaser’s aggregate position with respect to the Final Purchase Price, and
Purchaser shall be responsible for the remainder of such fees and costs; and


(v)the Primary Parties shall use their commercially reasonable efforts to cause
the Expert’s determination of the Disputed Amounts to be no less than the lesser
of the amount claimed by either Primary Shareholder or Purchaser, and no greater
than the greater of the amount claimed by either Primary Shareholder or
Purchaser; provided that, if, notwithstanding the commercially reasonable
efforts of Primary Shareholder or Purchaser, (i) the Expert’s determination of
any Disputed Amount is less than the lesser of the amounts claimed by either
Primary Shareholder or Purchaser, then such disputed amount shall be deemed to
be the lesser of the amounts claimed by either Primary Shareholder or Purchaser
or (ii) the Expert’s determination of any Disputed Amount is more than the
greater of the amounts claimed by either Primary Shareholder or Purchaser, then
such disputed amount shall be deemed to be the greater of the amounts claimed by
either Primary Shareholder or Purchaser.


(e)Upon the determination, in accordance with Sections 2.3(c) or Section 2.3(d)
hereof, of the Final Purchase Price, Seller or Purchaser, as the case may be,
shall make the payment required by this Section 2.3(e). The amount payable by
Seller or Purchaser pursuant to this Section 2.3(e) is referred to herein as the
“Purchase Price Adjustment” and shall be treated as an adjustment to the
Purchase Price for federal, state, local and foreign income Tax purposes.
Accordingly:


(i)if the Final Purchase Price is greater than the Purchase Price, then within
three (3) Business Days after the determination of the Final Purchase Price: (a)
the Primary Parties shall cause the escrow agent to immediately release to
Seller the Purchase Price Escrow Fund in full; and (b) Purchaser shall pay to
Seller an amount equal to the difference between the Purchase Price and the
Final Purchase Price. Any amount to be paid by Purchaser pursuant to this
Section 2.3(e)(i) shall be paid by wire transfer of immediately available funds
to one or more accounts designated by Seller in writing to Purchaser promptly
after the final determination of the Final Purchase Price; and


(ii)if the Final Purchase Price is less than the Purchase Price, then within
three (3) Business Days after the determination of the Final Purchase Price, the
Primary Parties shall cause the escrow agent to immediately release from the
Escrow: (a) to Purchaser from the Purchase Price Escrow Fund, an amount equal to
the

21

--------------------------------------------------------------------------------




difference between the Purchase Price and the Final Purchase Price; and (b) to
Seller the balance, if any, of the Purchase Price Escrow Fund. In the event that
the Purchase Price Escrow Fund is less than the Purchase Price Adjustment
determined pursuant to this Section 2.3(e)(ii), then Seller shall pay or cause
to be paid to Purchaser such difference. Any amount to be paid by Seller
pursuant to this Section 2.3(e)(ii) shall be paid by wire transfer of
immediately available funds to an account designated by Purchaser in writing to
Seller promptly after the final determination of the Final Purchase Price.


Section 2.4    Closing; Closing Deliverables.


(a)    Subject to the satisfaction or waiver of all of the conditions set forth
in Article VI, the sale referred to in Section 2.1 hereof (the “Closing”) shall
take place in Cleveland, Ohio, at the offices of Sherwin-Williams, within three
(3) Business Days, after the last of the conditions set forth in Article VI is
satisfied or waived (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other time, date or place as the Primary Parties shall
agree in writing. Such date is herein referred to as the “Closing Date”.


(b)    At the Closing, Seller shall deliver or cause to be delivered to
Purchaser:


(i)certificates representing the Shares, duly endorsed by the Seller;


(ii)a copy of the share ledger of the Company, certified by an officer of the
Company, reflecting: (A) the shareholding structure of the Company on the
Closing Date immediately before the transfer of the Shares; (B) the transfer of
the Shares; and (C) the shareholding structure of the Company on the Closing
Date immediately after the transfer of the Shares to Purchaser;


(iii)a certificate signed by Seller, dated as of the Closing Date, confirming
the matters set forth in Section 6.2(i) and Section 6.2(ii);


(iv)counterparts to the Escrow Agreement, duly executed by Shareholders, Seller
and the escrow agent;


(v)resignations of the members of the board of directors and auditor of the
Company and all Company Subsidiaries;


(vi)copies of all consents and waivers referred to in Section 3.2 hereof;



22

--------------------------------------------------------------------------------




(vii)executed and fully effective and valid releases in a form attached hereto
as Exhibit C from the Affiliates of Seller set forth in Section 2.4(b) of the
Seller’s Disclosure Letter;


(viii)    an executed Trademark License Agreement, in a form and substance that
is acceptable to Purchaser;


(ix)    an executed Trademark Assignment Agreement, in a form and substance that
is acceptable to Purchaser;


(x)    an executed Technology License Agreement, in a form and substance that is
acceptable to Purchaser;


(xi)    an executed Shared Services Agreement, in a form and substance that is
acceptable to Purchaser; and


(xii)    an executed Supply Agreement for certain raw materials, in a form and
substance that is acceptable to Purchaser.


(c)    At the Closing, Purchaser shall deliver to Seller:


(i)evidence of payment by wire transfer of immediately available funds of the
Closing Payment;


(ii)upon receipt of the original duly endorsed certificates representing the
Shares, a certification evidencing such receipt;


(iii)a certificate signed by an authorized officer of Purchaser, dated as of the
Closing Date, confirming the matters set forth in Section 6.3(i) and Section
6.3(ii) hereof; and


(iv)a counterpart to the Escrow Agreement, duly executed by Sherwin-Williams and
Purchaser.


Article III


REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS AND SELLER


The Parties acknowledge that concurrent with the execution of the Original Stock
Purchase Agreement on November 9, 2012, the Shareholders delivered to
Sherwin-Williams and Sherwin-Williams (Caribbean) N.V. a certain disclosure
letter setting forth exceptions to the representations and warranties made by
the Shareholders in the Original

23

--------------------------------------------------------------------------------




Stock Purchase Agreement. For purposes of this Agreement, such disclosure letter
has been restated by Shareholders and Seller, as of November 9, 2012, to reflect
the transaction contemplated herein. Except as set forth in the restated
disclosure letter, dated as of November 9, 2012, delivered by Shareholders and
Seller to Purchaser (the “Seller’s Disclosure Letter”) concurrently with the
execution of this Agreement (it being agreed that any matter disclosed pursuant
to any Section of the Seller’s Disclosure Letter shall be deemed disclosed for
purposes of any other Section of the Seller’s Disclosure Letter to the extent
the applicability of the disclosure to such other Section is reasonably apparent
on the face of such disclosure), each Shareholder and Seller severally and not
jointly represents and warrants to Purchaser as of November 9, 2012 and as of
the Closing as follows:


Section 3.1    Organization.


Each Shareholder and Seller is a company duly organized and existing under the
laws of Mexico.


Section 3.2    Authorization; Non-contravention.


(a)    Each Shareholder and Seller has the requisite power and authority and has
taken all action necessary to execute and deliver this Agreement, the Escrow
Agreement and all other instruments and agreements to be delivered by such
Shareholder and Seller as contemplated hereby and thereby, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by each
Shareholder and Seller of this Agreement, the Escrow Agreement and all other
instruments and agreements to be delivered by such Shareholder and Seller as
contemplated hereby and thereby, the consummation by such Shareholder and Seller
of the transactions contemplated hereby and thereby and the performance of its
obligations hereunder and thereunder have been and, in the case of documents
required to be delivered at Closing, will be, duly authorized and approved. This
Agreement and the Escrow Agreement have been, and all other instruments and
agreements to be executed and delivered by each Shareholder and Seller as
contemplated hereby and thereby will be, duly executed and delivered by such
Shareholder and Seller. Assuming that this Agreement and the Escrow Agreement
constitute legal, valid and binding obligations of each other party hereto, this
Agreement and the Escrow Agreement constitute legal, valid and binding
obligations of each Shareholder and Seller enforceable against such Shareholder
and Seller in accordance with their terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforcement of creditors’ rights generally.
Assuming that all other instruments and agreements to be delivered by each
Shareholder and Seller as contemplated hereby and thereby constitute legal,
valid and binding obligations of each other party hereto, such instruments and
agreements will constitute legal, valid and binding obligations of such
Shareholder and Seller enforceable against such Shareholder and Seller in
accordance with

24

--------------------------------------------------------------------------------




their terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally.


(b)    The execution of this Agreement and all other instruments and agreements
to be delivered by each Shareholder and Seller as contemplated hereby do not,
and the consummation of the transactions contemplated hereby and thereby will
not, except, in the case of clauses (ii)-(iv) below, to the extent that would
not be material to the Subject Companies (i) conflict with any of the provisions
of the articles of incorporation, bylaws, trust agreement or other equivalent
charter documents of such Shareholder, the Seller or any of the Subject
Companies; (ii) create any Lien (other than Permitted Liens) upon any of the
properties or assets of such Shareholder, the Seller or the Subject Companies;
(iii) conflict with or result in a breach of, or constitute a default under, or,
other than as provided in Section 3.2(b) of the Seller’s Disclosure Letter,
result in the acceleration of any obligation or loss of any benefits under, any
Company Contract, Company Permit or other instrument to which such Shareholder,
the Seller or any of the Subject Companies is a party or by which any of its
property or assets are bound; or (iv) subject to (A) the applicable Antitrust
Laws and (B) receipt of the consents, approvals, authorizations, declarations,
filings and notices referred to in Section 3.2(b) of the Seller’s Disclosure
Letter, contravene any Law or any Order applicable to such Shareholder, the
Seller, any Subject Company or by which any properties or assets of such
Shareholder, the Seller or any Subject Company are bound.


Section 3.3    Ownership of Shares. Seller has good and valid title to the
Shares free and clear of all Liens, and is the record and beneficial owner
thereof. Such Shares were acquired by Seller in compliance with applicable Law.
Other than this Agreement, there is no outstanding Contract with any Person for
such Person to purchase, redeem or otherwise acquire any outstanding shares of
the capital stock of any of the Subject Companies. At the Closing, Seller will
convey good and valid title to such Shares, free and clear of all Liens, Orders,
Contracts or other limitations whatsoever.


Section 3.4    The Subject Companies.


(a)The Subject Companies are companies duly incorporated, validly existing and
in good standing under the Laws of the jurisdiction in which they were
incorporated and have the requisite corporate power and authority and all
necessary Permits to own, lease and operate their properties and to carry on
their businesses as now being conducted. Each Subject Company is duly qualified
or licensed to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification, licensing or good standing necessary,
except for such failures to be so qualified, licensed or in good standing that
are not material to such Subject Company not qualified, licensed or in good
standing.



25

--------------------------------------------------------------------------------




(b)Except as provided in Section 3.4(b) of the Seller’s Disclosure Letter, there
are no restrictions of any kind that prevent or restrict the payment of
dividends or other distributions by any of the Subject Companies other than
those imposed by the Laws of general applicability of their respective
jurisdictions of organization.


(c)Except for the outstanding dividends and capital reimbursements as provided
in Section 3.4(c) of the Seller’s Disclosure Letter, there are no dividends
payable by any of the Subject Companies or contributions for future capital
increases in favor of any of the Subject Companies.


Section 3.5    Capitalization of the Company. The authorized capital stock of
the Company is set forth in Section 3.5(a) of the Seller’s Disclosure Letter
hereto and conforms to the information entered into the Company’s stock ledger.
The Shares constitute all the issued and outstanding equity interests of the
Company and are represented by stock certificates validly issued by the Company.
The Shares have been duly authorized and validly issued and subscribed and are
fully paid and are non-assessable, and are not subject to, and were not issued
in violation of any preemptive rights or other similar rights. Except for the
Shares, no shares of capital stock or other equity interests of the Company are
issued, reserved for issuance or outstanding. None of the Company, any
Shareholder nor the Seller is a party to any outstanding or authorized option,
warrant, right (including any preemptive right), subscription, claim of any
character, agreement, obligation, convertible or exchangeable securities, or
other commitments contingent or otherwise, relating to the capital stock or
other equity or voting interests in the Company, pursuant to which a
Shareholder, the Seller or the Company is or may become obligated to issue,
deliver or sell or cause to be issued, delivered or sold, shares of capital
stock of or other equity or voting interests in, the Company or any securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire, any shares of the capital stock of or other equity or voting interests
in the Company. There are no outstanding or authorized (i) stock appreciation,
phantom stock, profit participation or similar rights with respect to the
capital stock of, or other equity or voting interests in the Company, (ii)
dividends payable by the Company or (iii) bonds, debentures, notes or other
indebtedness the holders of which have the right to vote (or convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire securities
having the right to vote) with the stockholders of the Company on any matter,
other than those set forth in Section 3.5 of the Seller’s Disclosure Letter.
There are no irrevocable proxies and no voting agreements with respect to any
capital stock of, or other equity or voting interests in, the Company.


Section 3.6    Capitalization of the Company’s Subsidiaries.


(a)The authorized capital stock and owners of each of the Company’s Subsidiaries
is set forth in Section 3.6(a) of the Seller’s Disclosure Letter hereto and
conforms to the information entered into each such Subsidiary’s stock ledger.
The shares set forth in

26

--------------------------------------------------------------------------------




Section 3.6(a) of the Seller’s Disclosure Letter constitute all the issued and
outstanding equity interests of each of the Company’s Subsidiaries and are
represented by stock certificates validly issued by each such Subsidiary. Such
shares have been duly authorized and validly issued and subscribed and are fully
paid and non-assessable, and are not subject to, and were not issued in
violation of any preemptive rights or other similar rights. The Company or one
or more of the Company’s Subsidiaries is the record and beneficial holder of all
or the majority of the issued and outstanding equity interests of the Company’s
Subsidiaries as set forth on Section 3.6(a) of the Seller’s Disclosure Letter,
free and clear of all Liens. No shares of capital stock or other equity
interests of each of the Company’s Subsidiaries are issued, reserved for
issuance or outstanding. None of the Company, any Shareholder, the Seller nor
any of the Company’s Subsidiaries are a party to any outstanding or authorized
option, warrant, right (including any preemptive right), subscription, claim of
any character, agreement, obligation, convertible or exchangeable securities, or
other commitments contingent or otherwise, relating to the capital stock or
other equity or voting interests in the Company’s Subsidiaries, pursuant to
which any of the Company, any Shareholder, the Seller or any of the Company’s
Subsidiaries is or may become obligated to issue, deliver or sell or cause to be
issued, delivered or sold, shares of capital stock of or other equity or voting
interests in, any of the Company’s Subsidiaries or any securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire, any
shares of the capital stock of or other equity or voting interests in any of the
Company’s Subsidiaries.


(b)There are no outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights with respect to the capital stock of, or
other equity or voting interests in, any of the Company’s Subsidiaries. None of
the Company’s Subsidiaries have any authorized or outstanding bonds, debentures,
notes or other indebtedness the holders of which have the right to vote (or
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire securities having the right to vote) with the stockholders of any of the
Company’s Subsidiaries on any matter. There are no irrevocable proxies and no
voting agreements with respect to any capital stock of, or other equity or
voting interests in, any of the Company’s Subsidiaries. Section 3.6(b) of the
Seller’s Disclosure Letter sets forth all shares or other equity interests that
are owned by the Company or the Subject Companies that are not Subsidiaries and
all such shares or other equity interests are owned by them free and clear of
any and all Liens.


Section 3.7    Consents and Approvals. Assuming all required Antitrust Filings
are made and clearances and/or approvals thereunder received and that any and
all filings, authorizations and other consents applicable to the Purchaser are
made and obtained, no consent of or filing with any Governmental Entity or any
other Person, must be obtained or made in connection with the execution and
delivery of this Agreement by each Shareholder or Seller, or the consummation by
each Shareholder or Seller of the transactions contemplated by this Agreement,
except for those set out in Section 3.7 of the Seller’s Disclosure Letter.

27

--------------------------------------------------------------------------------






Section 3.8    Financial Statements; Undisclosed Liabilities.


(a)The Company has furnished Purchaser with (i) the audited consolidated balance
sheet of the Company and the Company’s Subsidiaries as of December 31, 2011 (the
“Balance Sheet Date”), December 31, 2010 and December 31, 2009, the related
audited consolidated statements of income, stockholders’ equity and cash flows,
retained earnings and changes in financial position for the fiscal years ended
December 31, 2011, December 31, 2010 and December 31, 2009 (collectively, the
“Audited Financial Statements”); and (ii) the interim unaudited consolidated
balance sheet of the Company and the Company’s Subsidiaries as of September 30,
2012 (the “September 2012 Balance Sheet”), and the related interim unaudited
consolidated statements of income, stockholders’ equity and cash flows, retained
earnings and changes in financial position for the nine (9) months then ended.
The consolidated financial statements referred to above, including the footnotes
thereto (collectively, the “Financial Statements”), except as described therein,
and in the case of the September 2012 Balance Sheet, except for the absence of
notes thereto and subject to normal year-end audit adjustments, have been
prepared in accordance with GAAP.


(b)The Audited Financial Statements fairly present, in all material respects and
unless otherwise specified therein, the consolidated financial position of the
Company and the Company’s Subsidiaries, taken as a whole, as of the Balance
Sheet Date, December 31, 2010 and December 31, 2009, respectively, and the
related consolidated statements of income, stockholders’ equity and cash flows
fairly present, in all material respects, the consolidated results of
operations, stockholders’ equity and cash flows of the Company and the Company’s
Subsidiaries, taken as a whole, for the fiscal years then ended unless otherwise
specified therein. The September 2012 Balance Sheet of the Company and the
Company’s Subsidiaries and the related interim unaudited consolidated statement
of income fairly present, in all material respects, the financial position of
the Company and the Company’s Subsidiaries, taken as a whole, as of the date
thereof and the related consolidated statement of income fairly presents, in all
material respects, the results of the operations of the Company and the
Company’s Subsidiaries, taken as a whole, for the period indicated.


(c)Except as set forth in Section 3.8(c) of the Seller’s Disclosure Letter, the
Subject Companies have no Liabilities that are not already reflected in the
Financial Statements in compliance with GAAP, except for Liabilities incurred in
the Ordinary Course of Business.


(d)Since the Balance Sheet Date, no event has occurred which has resulted in, or
is likely to result in, a Material Adverse Effect.



28

--------------------------------------------------------------------------------




Section 3.9    Compliance with Laws; Permits.


(a)The Subject Companies have conducted their respective businesses in
compliance in all material respects with all applicable Laws, and have not
received written notice of any material violation or non-compliance thereof.


(b)Except as set forth in Section 3.9(b) of the Seller’s Disclosure Letter, (i)
each of the Subject Companies owns or possesses, and is in compliance with all
material Permits which are necessary to lawfully enable it to carry on its
business and to own, lease, use or operate its assets and properties (each, a
“Company Permit”), free and clear of any Liens (other than Permitted Liens);
(ii) all of such Company Permits are valid, binding and in full force and
effect; (iii) the Subject Companies have not received any written notice or
claim from any Governmental Entity or other Person that asserts, or raises the
possibility of assertion of, any noncompliance with any Company Permit and, no
condition or state of facts exists that would provide a basis for any such
assertion; and (iv) no loss, revocation, withdrawal, suspension, cancellation,
termination of, or modification or expiration of any such Company Permits is
pending or reasonably foreseeable (other than expiration upon the end of any
term).


(c)No Subject Company or, to the Knowledge of Seller, any of the Subject
Companies’ directors or employees or any other Person acting on behalf of any
such Person has, with respect to the business of the Subject Companies, directly
or indirectly, (1) in the case of the Subject Companies operating in the U.S.
identified in Section 3.9(c) of the Seller’s Disclosure Letter, taken any action
that would cause such Subject Companies to be in violation of the U.S. Foreign
Corrupt Practices Act of 1977, and (2) in the case of Subject Companies
operating outside the U.S., taken any action that would cause such Company
Companies to be in violation of the applicable anti-bribery Laws of the places
where such Subject Companies operate or any other Law applicable to the conduct
of business with Governmental Entities or agents or representatives thereof.


Section 3.10    Litigation. Except as set forth in Section 3.10 of the Seller’s
Disclosure Letter, the Subject Companies are not party to, and have not received
written notice of, any action, claim, demand, proceeding, audit or investigation
of any nature, whether civil, criminal, administrative, regulatory or otherwise,
by or before any court, tribunal, arbitrator or other Governmental Entity or any
other Person (a “Proceeding”), and no such Proceeding is pending or, to the
Knowledge of the Seller, threatened (i) against, relating to or involving any of
the Subject Companies or any properties or assets (including Permits) owned,
leased or used by the Subject Companies; or (ii) that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the transactions contemplated hereby, and to the Knowledge of the
Seller, no event has occurred or condition or circumstance exists that may give
rise to or serve as a basis for the commencement of any Proceeding referenced in
this Section. No Proceedings, whether

29

--------------------------------------------------------------------------------




voluntary or involuntary, are pending or to the Knowledge of the Seller
threatened against any of the Subject Companies or any Shareholder or the
Seller, nor are any of the Subject Companies or any Shareholder or the Seller
contemplating any such Proceedings, under the bankruptcy Laws and/or
receivership or similar Laws of the United States, or any State thereof, or of
any other country or jurisdiction.


Section 3.11    Tax Matters. Except as disclosed in Section 3.11 of the Seller’s
Disclosure Letter:


(a)(i) The Subject Companies have timely filed all Tax Returns that they are
required to file, and have paid all Taxes thereon as owing; (ii) the Subject
Companies have properly and timely withheld, collected and deposited all Taxes
that are required to be withheld, collected and deposited under Law; (iii) all
statutory Tax reports have been timely filed before the Tax Authorities by the
external auditors of the Subject Companies, and the Subject Companies have
maintained all documents and records relating to such Tax Returns as required by
Law; and (iv) all Tax Returns for all open periods filed by the Subject
Companies correctly reflect in all material respects the matters required to be
reported therein including, where appropriate, income, expenses, deductions,
credits, loss carryovers and Taxes due.


(b)Section 3.11 (b) of the Seller’s Disclosure Letter lists all Income Tax
Returns filed with respect to the Subject Companies for taxable periods ended on
or after December 31, 2007, indicates those Income Tax Returns that have been
audited, and indicates those Income Tax Returns that currently are the subject
of audit. Seller has delivered to Purchaser correct and complete copies of all
federal Income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Subject Companies since December 31, 2007.


(c)None of the Subject Companies has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.


(d)None of the Subject Companies is a party to any Income Tax allocation or
sharing agreement.


(e)For all transactions between the Subject Companies and any non-resident
Person with whom any of the Subject Companies was not dealing at arm’s length
during a taxation year commencing after 1998 and ending on or before the Closing
Date, each of the Subject Companies has made or obtained records or documents
that meet the requirements of paragraphs 247(4)(a) to (c) of the Income Tax Act
of Canada.



30

--------------------------------------------------------------------------------




(f)When so required, each Subject Company is duly registered under subdivision
(d) of Division V of Part IX of the Excise Tax Act of Canada with respect to the
goods and services tax and harmonized sales tax and the registration of the
Company is 10198-0837-RC0002.


(g)There are no Tax Audits pending or, to the Knowledge of Seller, threatened
with respect to any Tax Returns or Taxes due from (whether as a result of an
assertion of a deficiency or otherwise) of any of the Subject Companies.


(h)The Financial Statements provide for reserves and allowances, in each case
adequate to satisfy all Taxes payable (including Taxes accrued or accruable but
not yet required to be paid) relating to the Subject Companies for all taxable
periods or portions thereof through the Closing.


(i)None of the Subject Companies has received a Tax ruling or entered into a
closing agreement or other agreement relating to Taxes with any Governmental
Entity which would apply after the Closing Date.


(j)To the Knowledge of Seller, all transactions entered into by any of the
Subject Companies with any related party during any period for which the statute
of limitations for any Tax has not expired or for which a taxable year remains
open have been carried out in accordance with applicable Tax Laws, and all of
the Subject Companies have complied with all applicable transfer pricing
disclosure, documentation, reporting or other requirements.


Section 3.12    Personal Property. Except as disclosed in Section 3.12 of the
Seller’s Disclosure Letter, each of the Subject Companies has good title to, or
a valid interest in, or right to use, as applicable, all personal property used
in its business (including machinery and equipment), in each case, free and
clear of any Liens other than Permitted Liens (the “Company Personal Property”).
The Company Personal Property is in good operating condition, ordinary wear and
tear excepted.


Section 3.13    Intellectual Property.


(a)Section 3.13 of the Seller’s Disclosure Letter sets forth a true and complete
list, as of the date of this Agreement, of all Intellectual Property owned by
the Subject Companies, and a description of any royalties paid or received by
the Subject Companies with respect thereto. The Subject Companies own or have
the right to use, free and clear of all Liens, except for Permitted Liens, all
Intellectual Property necessary to conduct their respective businesses
substantially as presently conducted except where the failure to so own or have
such right, or the presence of such Liens, would be immaterial to the Subject
Companies, taken as a whole.

31

--------------------------------------------------------------------------------






(b)Except as disclosed in Section 3.13(b) of the Seller’s Disclosure Letter, the
Subject Companies have not received written notice of any claim challenging the
use or ownership by the Subject Companies of any Intellectual Property, except
for claims that would be immaterial to the Subject Companies, taken as a whole.


(c)To the Knowledge of Seller, the Subject Companies use of Trademarks and
Patents does not infringe any Trademark or Patent, as the case may be, of any
third party. During the past two years no third party has made any written claim
or demand or instituted any Proceeding against any Subject Company, or to the
Knowledge of Seller, threatened the same, and neither Seller nor any of Subject
Company has received any written notice, that (i) challenges the rights of the
Subject Companies in respect of any of the Patents or Trademarks utilized by the
Subject Companies or (ii) asserts that the operation of the business of any
Subject Company is or was infringing, misappropriating or otherwise violating
the intellectual property rights of any third party. None of the Patents or
Trademarks utilized by the Subject Companies is subject to any outstanding
order, ruling, decree, judgment or stipulation by or with any Governmental
Entity.


Section 3.14    Insurance.


(a)Section 3.14(a) of the Seller’s Disclosure Letter sets forth a list, as of
the date hereof, of all material insurance and bonds policies maintained by the
Subject Companies or with respect to which a Subject Company is a named insured
or otherwise the beneficiary of coverage (collectively, the “Insurance
Policies”). Except as disclosed in Section 3.14(a) of the Seller’s Disclosure
Letter, the Insurance Policies are valid and in full force and effect. There is
no material Proceeding by any Subject Company under any of such policies or
bonds as to which coverage has been denied or disputed by the underwriters of
such policies or bonds.


(b)Section 3.14(b) of the Seller’s Disclosure Letter sets forth an accurate and
complete list, as of the date hereof, of all pending claims and the claims
history of the Subject Companies for the past three (3) years (including with
respect to insurance obtained but not currently maintained).


Section 3.15    Employee Benefits and Labor Relations.


(a)Each employee benefit plan within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and each other
severance pay, salary continuation, bonus, incentive, stock option, retirement,
profit sharing, deferred compensation or other employee benefit plan, contract,
program, fund, or arrangement (whether written or oral) and any trust, escrow,
or similar agreement related thereto, in each case maintained, contributed to,
or required to be contributed to, by any

32

--------------------------------------------------------------------------------




Subject Company or any organization which, together with any Subject Company,
would be treated as a “single employer plan” within the meaning of Section
414(b) or (c) of the Code (an “ERISA Affiliate”) or to which any Subject Company
or ERISA Affiliate contributes (or has any obligation to contribute) or is a
party as of the date hereof, excluding any Non-U.S. Employee Benefit Plan (as
defined below)(collectively, the “U.S. Employee Benefit Plans”) is listed on
Section 3.15(a)(i) of the Seller’s Disclosure Letter. Except as set forth in
Section 3.15(a)(ii) of the Seller’s Disclosure Letter: (i) each U.S. Employee
Benefit Plan (other than any U.S. Employee Benefit Plan that is a “multiemployer
plan,” within the meaning of Section 4001(a)(3) of ERISA, covered by Title IV of
ERISA (a “U.S. Multiemployer Plan”)) is in compliance in all material respects
with applicable Law and has been administered and operated in all material
respects in accordance with its terms; (ii) each U.S. Employee Benefit Plan
(other than any U.S. Multiemployer Plan) which is intended to be “qualified”
within the meaning of Section 401(a) of the Code is so qualified, has received a
favorable determination letter or opinion letter from the Internal Revenue
Service (“IRS”) or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and, to the Knowledge of Seller, no
event has occurred and no condition exists which could reasonably be expected to
result in the revocation of such qualified status or any such determination
letter or opinion letter; (iii) no Subject Company, nor to the Knowledge of
Seller any other Person has breached any fiduciary duty under any applicable Law
with respect to any U.S. Employee Benefit Plan; (iv) the actuarial present value
of the accumulated plan benefits (whether or not vested) under any U.S. Employee
Benefit Plan covered by Title IV of ERISA (other than any U.S. Multiemployer
Plan), as of the close of its most recent plan year did not exceed the fair
value of the assets allocable thereto; (v) no U.S. Employee Benefit Plan covered
by Title IV of ERISA (other than any U.S. Multiemployer Plan) has been
terminated and no proceedings have been instituted to terminate or appoint a
trustee to administer any such plan; (vi) no “reportable event” (as defined in
Section 4043 of ERISA) has occurred with respect any U.S. Employee Benefit Plan
covered by Title IV of ERISA (other than any U.S. Multiemployer Plan); (vii) no
U.S. Employee Benefit Plan (other than any U.S. Multiemployer Plan) subject to
Section 412 of the Code or Section 302 of ERISA has failed to satisfy the
minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA, or obtained a waiver of any minimum funding standard or an
extension of any amortization period under Section 412 of the Code or of ERISA;
(viii) the Subject Companies and each ERISA Affiliate have made all
contributions to each U.S. Multiemployer Plan required by the terms of each such
U.S. Multiemployer Plan or any collectively bargained agreement; (ix) none of
the Subject Companies nor any ERISA Affiliate has incurred any unsatisfied
withdrawal liability under Part 1 of Subtitle E of Title IV of ERISA to any U.S.
Multiemployer Plan and none of the Subject Companies nor any ERISA Affiliate
would be subject to any such withdrawal liability if, as of close of the most
recent fiscal year of any such plan ended prior to the date hereof, any Subject
Company or any ERISA Affiliate were to engage in a complete withdrawal (as
defined in Section 4203 of ERISA) or partial withdrawal (as defined in Section
4205 of ERISA) from any such plan; (x) no Subject Company, nor, to the Knowledge

33

--------------------------------------------------------------------------------




of Seller, any other “disqualified person” or “party in interest” (as defined in
Section 4975(e)(2) of the Code and Section 3(14) of ERISA, respectively) has
engaged in any transactions in connection with any U.S. Employee Benefit Plan
that could reasonably be expected to result in the imposition of a penalty
pursuant to Section 502 of ERISA, damages pursuant to Section 409 of ERISA or a
tax pursuant to Section 4975 of the Code; and (xi) no liability, claim, action
or litigation, has been made, commenced or, to the Knowledge of Seller,
threatened with respect to any U.S. Employee Benefit Plan (other than routine
claims for benefits payable in the ordinary course, and appeals of denied such
claims).


(b)Each employee benefit plan maintained by the Subject Companies, or to which
any Subject Company contributes (or has an obligation to contribute) as of the
date hereof, outside the U.S. primarily for the benefit of employees residing
outside the U.S., but excluding any such plan sponsored in whole or in part by
any government, governmental entity or union or employee organization or any
other person other than any of the Subject Companies (collectively, the
“Non-U.S. Employee Benefit Plans”) is listed on Section 3.15(b)(i) of the
Seller’s Disclosure Letter. Except as set forth in Section 3.15(b)(ii) of the
Seller’s Disclosure Letter: (i) each Non-U.S. Employee Benefit Plan is in
compliance in all material respects with applicable Law and has been
administered and operated in all material respects in accordance with its terms;
(ii) each Non-US Employee Benefit Plan which is intended to qualify for special
tax treatment meets the requirements for such treatment and no event has
occurred and no condition exists that would reasonably be expected to result in
the loss or revocation of such status; (iii) no Subject Company, nor, to the
Knowledge of Seller, any other person has breached any fiduciary duty under
applicable law with respect to any Non-U.S. Employee Plan; (iv) no claim, action
or litigation has been made, commenced or, to the Knowledge of Seller,
threatened in writing with respect to any Non-U.S. Employee Benefit Plan (other
than routine claims for benefits payable in the ordinary course, and appeals of
such denied claims); (v) each Non-U.S. Employee Benefit Plan that provides for
pension benefits is funded in compliance with all applicable Laws; and (vi) each
Non-U.S. Employee Benefit Plan required to be registered with applicable
Governmental Entities has been so registered and has been maintained in good
standing with the applicable Governmental Entities. The consummation of the
transactions contemplated by this Agreement will not result in (x) any
obligation of any member of the Subject Company to make any compensation or
benefit, (y) an increase in the amount of compensation or benefits or (y) the
acceleration of the vesting or timing of payment of any compensation or benefit,
in each case, payable to or in respect of any Employee.


(c)Section 3.15(c) of the Seller’s Disclosure Letter sets forth all of the
collective bargaining agreements with labor unions to which any of the Subject
Companies is a party or bound as of the date hereof. The consent or the
consultation of or the formal rendering of advice by the employee representative
bodies referenced in Section 3.15(c) of the Seller’s Disclosure Letter is not
required to execute this Agreement or to consummate the transactions
contemplated hereby. Except as set forth in Section 3.15(c) of the Seller’s

34

--------------------------------------------------------------------------------




Disclosure Letter, there has not been, there is not presently pending or
existing, and to the Knowledge of Seller there is no threatened, (i) strike,
slowdown, picketing, or work stoppage, or (ii) any Proceeding against or
affecting any member of the Subject Companies relating to the alleged violation
of any Law pertaining to labor relations or employment matters, including any
charge or complaint filed by an employee or union with any Governmental Entity,
organizational activity, or other labor or employment dispute against or
affecting any member of the Subject Companies or their premises. Each of the
Subject Companies has complied in all material respects with all Laws relating
to employment, equal employment opportunity, nondiscrimination, immigration,
wages, hours, benefits, collective bargaining, the payment of social security
and similar Taxes, occupational safety and health, and plant closing. Except as
set forth in Section 3.15(c) of the Seller’s Disclosure Letter, no Subject
Companies member is liable for the payment of any compensation, damages, Taxes,
fines, penalties, or other amounts, however designated, for failure to comply
with any of the foregoing Laws.


Section 3.16    Transactions with Related Parties.


(a)Section 3.16(a) of the Seller’s Disclosure Letter sets forth a list of all
Related Party Transactions existing as of the date hereof.


(b)Except as set forth in Section 3.16(b) of the Seller’s Disclosure Letter, (i)
no shareholder or officer of any Shareholder, the Seller or any Subject Company,
or any of their respective Affiliates nor any family member within the first two
degrees in ascending or descending line, and within the first four degrees
collaterally, of any of the foregoing Persons has any direct or indirect
ownership or other interest in any Person with which any of the Subject
Companies competes or has a business relationship; (ii) no Shareholder nor
Seller or Affiliate of any Shareholder or Seller nor any family member within
the first two degrees in ascending or descending line, and within the first four
degrees collaterally of any of the foregoing Persons owns or holds title to or
possession, directly or indirectly, of any asset or Permit used or required for
the operation of the Subject Companies’ business; and (iii) there are no
outstanding obligations (whether under Contract or otherwise) between any
Subject Company and any Shareholder, the Seller or any of their respective
Affiliates (other than the Subject Companies). Notwithstanding the foregoing, it
is understood that Section 3.16(b) of the Seller’s Disclosure Letter will not
set forth any of the information required in (b)(i) above with respect to intra
company business relationships which exist solely between the Subject Companies.


(c)Except as set forth on Section 3.16(c) of the Seller’s Disclosure Letter,
none of the Subject Companies are indebted to any Shareholder, the Seller or any
Subject Company, or any of their respective shareholders, employees or directors
(or to their family members within the first two degrees in ascending or
descending line, and within the first four degrees collaterally) in any amount
whatsoever, other than for salaries, benefits and

35

--------------------------------------------------------------------------------




other compensation incurred in the Ordinary Course of Business. Except as set
forth on Section 3.16(c) of the Seller’s Disclosure Letter, no Shareholder,
Seller nor any Subject Company, nor any of their respective shareholders,
employees or directors (nor to their family members within the first two degrees
in ascending or descending line, and within the first four degrees collaterally)
is indebted to any of the Subject Companies in any amount whatsoever.


Section 3.17    Company Contracts.


(a)Section 3.17(a) of the Seller’s Disclosure Letter lists those Contracts
(“Company Contracts”) to which the Subject Companies are as of the date hereof,
a party or by which the Subject Companies or any of their assets are bound or
otherwise subject, but excluding the Ancillary Agreements, and that:


(i)create (A) any annual payment obligation of any of the Subject Companies of
more than $150,000 (or the equivalent amount in another currency) annually or
(B) aggregate payment obligations of the Subject Companies of more than $250,000
(or the equivalent amount in another currency);


(ii)provide for annual capital expenditures in excess of $250,000 individually,
or in the aggregate, or for the disposition of any portion of the assets or
business of the Subject Companies in excess of $300,000;


(iii)is a customer, distribution, supply or agency Contract which is: (A)
reasonably likely to involve consideration of more than $150,000, in the
aggregate, over the term of such Contract; (B) has a remaining term of six (6)
months or more; or (C) is an agreement with a concessionaire;


(iv)is a partnership, joint venture or other similar Contract;


(v)is a Contract whereby any of the Subject Companies has granted to any Person
any right to use any Company Intellectual Property and any Contract whereby any
of the Subject Companies has been granted any right by any Person to license
and/or use Intellectual Property (“IP Licenses”);



36

--------------------------------------------------------------------------------




(vi)is a Contract to which a Governmental Entity is a party;


(vii)limits or restricts any Subject Company from competing, engaging in any
business in any jurisdiction or from owning, operating, selling, transferring,
pledging or otherwise disposing of or encumbering any of its assets or in any
way participating in any business (in any capacity) (other than agreements
principally with respect to another subject matter that contain, as part
thereof, confidentiality or secrecy provisions);


(viii)evidences or governs Funded Indebtedness of any of the Subject Companies;


(ix)grants to any Person an option or a right of first refusal, first-offer or
similar preferential right to purchase or acquire any of the Subject Companies’
assets (tangible or intangible);


(x)creates any mortgage, pledge, conditional sales contract, security agreement,
factoring agreement or other similar agreement with respect to any of the
Company Personal Property or the Real Properties;


(xi)relates to any interest rate, foreign currency swap, derivative, hedging or
similar transaction; and


(xii)sets out any outstanding guaranty or indemnification obligation, direct or
indirect, by the Subject Companies.


(b)Notwithstanding anything to the contrary in this Section 3.17, “Company
Contracts” shall not include immaterial Contracts that will be fully performed
or satisfied as of or prior to Closing.


(c)(i) All material Company Contracts are valid, binding and in full force and
effect and constitute legal, valid and binding obligations of the Subject
Companies and, to the Knowledge of Seller, of the other parties thereto, and are
enforceable by and against the Subject Companies in accordance with their
respective terms (except as such enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally); (ii) neither the
Subject Companies nor, to the Knowledge of Seller, any other Person is in
material breach or violation or default under any Company Contract; and (iii) to
the Knowledge of Seller, no event has occurred which would result in a material
breach of or default under, require any consent or other action by any Person
under, or give rise to any penalty or right of termination, cancellation or
acceleration of any right or obligation of the Subject Companies or any Person
or to a loss of any material benefit to which any of

37

--------------------------------------------------------------------------------




the Subject Companies is entitled under (in each case, with or without notice or
lapse of time, or both) any Company Contract.


Section 3.18    Real Properties; Real Property Leases.


(a)Section 3.18(a) of the Seller’s Disclosure Letter lists all real property
owned by any of the Subject Companies (“Real Properties”), including location
and dimensions. The respective Subject Company has good and marketable title
over the respective Real Properties, which title is free and clear of any Liens
except for Permitted Liens and those Liens identified in Section 3.18(a) of the
Seller’s Disclosure Letter.


(b)Section 3.18(b) of the Seller’s Disclosure Letter contains a list as of
November 9, 2012 of all (i) real property leased to or from the Subject
Companies; and (ii) leases of material real property (collectively, the “Real
Property Leases”) to which any of the Subject Companies is a party (as lessee,
sublessee, sublessor or lessor). Seller shall update such list as of the Closing
Date. All Real Property Leases are valid, binding and in full force and effect
and constitute legal, valid and binding obligations of the Subject Companies
and, to the Knowledge of Seller, of the other parties thereto, and are
enforceable by and against the Subject Companies in accordance with their
respective terms (except as such enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally); (ii) neither the
Subject Companies nor, to the Knowledge of Seller, any other Person is in
material breach or violation or default under any such Real Property Lease.


(c)There are no limitations or contractual or legal restrictions that preclude
or restrict the ability to use any parcel of Real Property or any buildings,
structures or improvements located thereon for the uses for which they are
currently being used.


(d)Except as set forth on Section 3.18(d) of the Seller’s Disclosure Letter, the
Subject Companies do not own, lease, operate or otherwise use, nor have the
Subject Companies owned, leased, operated or otherwise used, any manufacturing
plant or facility, blending station or distribution facility.


(e)    The Shares are not a U.S. real property interest for purposes of Treasury
Regulation Section 1.897-2(g)(1)(ii) and (h)(1)(i), and the Company has
furnished a statement to that effect to each Seller that is a foreign person.


Section 3.19    Bank Accounts. Section 3.19 of the Seller’s Disclosure Letter
contains a complete and accurate list showing (i) the name and address of each
bank or other financial institution in which each of the Subject Companies has
an account or safe deposit box, the number and nature of any such account or any
such box and the names of all Persons authorized to draw thereon or to have
access thereto; and (ii) the names of all Persons, if

38

--------------------------------------------------------------------------------




any, holding powers of attorney or other authority (express, implied or
ostensible) from any of the Subject Companies to enter into any contract or
commitment on each of their behalf and a summary statement of the terms thereof.


Section 3.20    Environmental Matters.


(a)Except as set forth in Section 3.20(a) of Seller’s Disclosure Letter:


(i)each Subject Company is currently, and in the past five (5) years has been,
in compliance in all material respects with all Environmental Laws;


(ii)each Subject Company possesses and is in compliance with all applicable
permits, approvals, licenses, and certificates required under Environmental Law
to operate its business (the “Environmental Approvals”) are in full force and
effect and there is no Claim or proceeding in existence or in progress or, to
the Knowledge of Seller, threatened, which may result in the cancellation,
revocation, temporary or permanent suspension or material modification of any
such Environmental Approval;


(iii)none of the Subject Companies has received any written notice from any
Governmental Entity or third party, and to the Knowledge of Seller, there is no
pending or threatened claim, litigation, administrative proceeding, or
investigation with respect to any actual or alleged noncompliance by any Subject
Company with, or Liability of any Subject Company under, Environmental Laws;


(iv)none of the Subject Companies is undertaking or has planned any
investigation, remedial action or other works in respect of any Hazardous
Substance present or allegedly present in soil, sub-soil, surface water,
sub-surface water or groundwater at, in, on, under, or in any way materially
affecting any Real Property or any other property owned or occupied by any of
the Subject Companies or any other location, whether voluntarily or pursuant to
a regulatory or other notice or mandate; and


(v)the Real Property is not and, to the Knowledge of Seller, has not at any time
been deemed by any Governmental Entity or under any Environmental Laws, as a
Hazardous Substances disposal site, Hazardous Substances handling facility,
contaminated site, environmental emergency or environmental contingency.


(b)Each of the Subject Companies have made available to the Purchaser true and
complete copies and results of any material reports, certificates, studies,
analyses, tests, or monitoring initiated by and in the possession of any of the
Subject Companies

39

--------------------------------------------------------------------------------




pertaining to Hazardous Substances at, in, on, or under any property owned or
occupied by any of the Subject Companies.


Section 3.21    Brokers. Except for HSBC Securities (USA) Inc. and J.P. Morgan
Securities LLC, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission from the Shareholders, the Seller
or the Subject Companies in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the Seller, the
Subject Companies or for which any Subject Company has any Liabilities.


Section 3.22    Inventory. All inventory of the Subject Companies, whether or
not reflected in the Financial Statements consists of a quality and quantity
usable and salable in the Ordinary Course of Business, all of which has been
written off or written down to net realizable value in the Financial Statements,
or on the accounting records of the Subject Companies as of the Closing, as the
case may be. The quantities of each item of inventory (whether raw materials,
work-in-process, or finished goods) are not excessive, but are reasonable in the
present circumstances of the Subject Companies.


Section 3.23    Proceedings. Seller has not received written notice of any
Proceedings that are pending that challenge, or that may have the effect of
preventing, delaying, making illegal any of the transactions contemplated by
this Agreement and, to the Knowledge of Seller, no such Proceedings are
threatened.
  
Section 3.24    Product Liability.


(a)    During the past five (5) years, no product liability, product warranty,
recall or similar claims have been made against any Subject Company. No Subject
Company has received (in connection with any product manufactured, sold or
distributed by, or in connection with any service provided in connection with,
the business of the Subject Companies) notice of any (i) claim or allegation of
personal injury, death, or property or economic damages, (ii) product recall,
(iii) claim for punitive or exemplary damages, (iv) claim for contribution or
indemnification, or (v) claim for injunctive relief.


(b)    To the Knowledge of Seller, no Subject Company, nor any predecessor or
Affiliate thereof, has manufactured, sold, distributed, marketed or installed
any asbestos or lead containing products, where the asbestos or lead quantities
or qualities in such products would have been in breach of the standards
permitted by the applicable Law in force during such period. No Subject Company
has in the last twenty (20) years received (in connection with any product
containing asbestos or lead manufactured, sold or distributed by the business of
the Subject Companies) notice of any (i) claim or allegation of personal injury,
death, or property or economic damages, (ii) product recall, (iii) claim

40

--------------------------------------------------------------------------------




for punitive or exemplary damages, (iv) claim for contribution or
indemnification or (v) claim for injunctive relief, in each case, related to
asbestos or lead containing products.


Section 3.25    No Additional Representations. Except for the representations
and warranties contained in this Article III, none of the Shareholders, the
Seller nor any other Person on behalf of any Shareholder or the Seller makes any
express or implied representation or warranty with respect to such Shareholder,
the Seller or the Subject Companies or with respect to any other information
provided to Purchaser in connection with the transactions contemplated by this
Agreement, and Purchaser acknowledges that it has not relied on any
representation or warranty by any Person in entering into this Agreement other
than the representations and warranties set forth in this Article III. Except as
expressly set forth herein, the condition of the assets of the Subject Companies
shall be “as is” and “where is” and such Shareholder and the Seller makes no
warranty of merchantability, suitability, fitness for a particular purpose or
quality with respect to any of the tangible assets of the Subject Companies or
as to the condition or workmanship thereof or the absence of any defects
therein, whether latent or patent. Neither the Shareholder nor Seller is,
directly or indirectly, making any representations or warranties regarding any
pro-forma financial information, financial projections or other forward-looking
statements of Subject Companies. It is understood that any Due Diligence
Materials made available to Purchaser or Purchaser’s Affiliates or
Representatives do not, directly or indirectly, and shall not be deemed to,
directly or indirectly, contain representations or warranties of any
Shareholder, the Seller or their respective Affiliates or their respective
Representatives.


Article IV


REPRESENTATIONS AND WARRANTIES OF SHERWIN-WILLIAMS AND PURCHASER


Sherwin-Williams and Purchaser hereby jointly represent and warrant, as of the
date hereof and as of the Closing, to the Shareholders and Seller as follows:


Section 4.1    Due Organization, Good Standing and Corporate Power.


Sherwin-Williams and Purchaser are validly existing and in good standing (or the
equivalent thereof) under the Laws of Ohio and have the requisite corporate
power and authority and all necessary governmental licenses, authorizations,
permits, consents and approvals to own, lease and operate their properties and
to carry on their businesses as now being conducted. Each of Sherwin-Williams
and Purchaser is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary. Neither Sherwin-Williams nor Purchaser is in violation of any of the
provisions of its certificate of incorporation or by-laws.

41

--------------------------------------------------------------------------------






Section 4.2    Authorization; Non-contravention.


(a)Each of Sherwin-Williams and Purchaser has the requisite corporate power and
authority and has taken all corporate or other action necessary to execute and
deliver this Agreement, the Escrow Agreement and all other instruments and
agreements to be delivered by Sherwin-Williams and Purchaser as contemplated
hereby and thereby, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by Sherwin-Williams and Purchaser of this Agreement,
the Escrow Agreement and all other instruments and agreements to be delivered by
Purchaser as contemplated hereby and thereby, the consummation by them of the
transactions contemplated hereby and thereby and the performance of their
obligations hereunder and thereunder have been duly authorized and approved by
the board of directors of Sherwin-Williams and Purchaser. This Agreement and the
Escrow Agreement have been, and all other instruments and agreements to be
executed and delivered by Purchaser as contemplated hereby and thereby will be,
duly executed and delivered by Sherwin-Williams and Purchaser. Assuming that
this Agreement and the Escrow Agreement constitute legal, valid and binding
obligations of each Shareholder, the Seller and each other Person (other than
Sherwin-Williams and Purchaser) party thereto, this Agreement and the Escrow
Agreement constitute legal, valid and binding obligations of Sherwin-Williams
and Purchaser, enforceable against Sherwin-Williams and Purchaser in accordance
with their terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally. Assuming that all
other instruments and agreements to be delivered by Purchaser as contemplated
hereby and thereby constitute legal, valid and binding obligations of the
Shareholders, the Seller and each other Person (other than Sherwin-Williams and
Purchaser) party thereto, such instruments and agreements will constitute legal,
valid and binding obligations of Sherwin-Williams and Purchaser enforceable
against Sherwin-Williams and Purchaser in accordance with their terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally.


(b)The execution and delivery of this Agreement and all other instruments and
agreements to be delivered by Purchaser as contemplated hereby do not, and the
consummation of the transactions contemplated hereby and thereby will not (i)
conflict with any of the provisions of the certificate of incorporation or
by-laws or equivalent charter documents of Sherwin-Williams or Purchaser, as
amended to the date of this Agreement; (ii) conflict with or result in breach
of, or constitute a default under, or result in the acceleration of any
obligation or loss of any benefits under, any material Contract or other
instrument to which Sherwin-Williams or Purchaser is a party or by which
Sherwin-Williams or Purchaser or any of its properties or assets is bound; or
(iii) subject to (A) the applicable Antitrust Laws and (B) the approval of the
board of directors of Sherwin-Williams

42

--------------------------------------------------------------------------------




and Purchaser, contravene any Law or any Order applicable to Sherwin-Williams
and Purchaser or by which any of their properties or assets are bound.


Section 4.3    Consents and Approvals. Assuming all required Antitrust Filings
are made, and clearances thereunder received, no consent of or filing with any
Governmental Entity or any other Person must be obtained or made in connection
with (i) the execution and delivery of this Agreement by Sherwin-Williams and
Purchaser; or (ii) the consummation by Sherwin-Williams and Purchaser of the
transactions contemplated by this Agreement.


Section 4.4    Broker’s or Finder’s Fee. Except for Goldman Sachs & Co. no
agent, broker, Person or firm acting on behalf of Sherwin-Williams or Purchaser
is or shall be entitled to any fee, commission or broker’s or finder’s fees in
connection with this Agreement or any of the transactions contemplated hereby
from Sherwin-Williams or Purchaser.


Section 4.5    Financing. Purchaser and/or Sherwin-Williams, on the Closing
Date, will have sufficient funds available to consummate the purchase of the
Shares and the other transactions contemplated by this Agreement.


Section 4.6    Solvency. Assuming the accuracy of all of the Shareholders and
the Seller’s representations and warranties, immediately after giving effect to
the transactions contemplated by this Agreement, Sherwin-Williams, Purchaser and
their respective Subsidiaries shall be Solvent. For purposes of this Agreement,
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the Present Fair Salable Value of its assets will, as of such
date, exceed all of its liabilities, contingent or otherwise, as of such date,
(b) such Person will not have, or have access to, as of such date, an
unreasonably small amount of capital for the business in which it is engaged or
will be engaged and (c) such Person will be able to pay its debts as they become
absolute and mature, in the Ordinary Course of Business, taking into account the
timing of and amounts of cash to be received by it and the timing of and amounts
of cash to be payable on or in respect of its indebtedness, in each case, after
giving effect to the transactions contemplated by this Agreement. For purposes
of the definition of “Solvent” (i) “debt” means liability on a “claim” and (ii)
“claim” means (A) any right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured or (B) the right to an equitable
remedy for a breach in performance if such breach gives rise to a right to
payment, whether or not such equitable remedy is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured. “Present Fair Salable Value”
means the amount that may be realized if the aggregate assets of such Person
(including goodwill) are sold as an entirety with reasonable promptness in an
arm’s length transaction under present conditions for the sale of comparable
business enterprises.



43

--------------------------------------------------------------------------------




Section 4.7    Proceedings. Neither Sherwin-Williams nor Purchaser has received,
as of the date hereof, written notice of any Proceedings that are pending that
challenge, or that may have the effect of preventing, delaying, making illegal
any of the transactions contemplated by this Agreement and, to the Knowledge of
Purchaser, no such Proceedings are threatened.


Section 4.8    Experienced Investor. Sherwin-Williams (i) is an investor
experienced in the ownership of businesses similar to the Subject Companies;
(ii) has knowledge and experience in financial, business and investment matters
as to be capable of evaluating the merits and risks of the transactions
contemplated by this Agreement; and (iii) has the ability to bear the economic
risks of the transactions contemplated by this Agreement.


Section 4.9    Investigation by Sherwin-Williams. Sherwin-Williams has conducted
its own independent investigation, verification, review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition, technology and prospects of the Subject Companies, which
investigation, review and analysis was conducted by Sherwin-Williams and
Sherwin-Williams’ Affiliates and to the extent Sherwin-Williams deemed
appropriate. In entering into this Agreement, Sherwin-Williams and Purchaser
acknowledge that they have relied solely upon the aforementioned investigation,
review and analysis and not on any factual representations or opinions of the
Shareholders or Seller (except the specific representations and warranties of
Shareholders and Seller set forth in Article III), and Sherwin-Williams and
Purchaser acknowledge and agree, to the fullest extent permitted by Law, that:


(i)Sherwin-Williams and Purchaser have not relied on any oral or written
representation or warranty, either express or implied, as to the accuracy or
completeness of (A) any of the information set forth in management presentations
relating to the Subject Companies made available to Sherwin-Williams and
Sherwin-Williams’ Affiliates or Representatives, in materials made available in
any “data room” (virtual or otherwise), including any cost estimates delivered
or made available, financial projections or other projections, in presentations
by the management of the Subject Companies, in “break-out” discussions, in
responses to questions submitted by or on behalf of Sherwin-Williams and
Sherwin-Williams’ Affiliates or Representatives, whether orally or in writing,
in materials prepared by or on behalf of the Company, or in any other form (such
information, collectively, “Due Diligence Materials”), or (B) the pro-forma
financial information, projections or other forward-looking statements of the
Subject Companies, in each case in expectation or furtherance of the
transactions contemplated by this Agreement;


(ii)without limiting the generality of the foregoing, Shareholders and Seller
make no representation or warranty regarding any third party beneficiary rights
or other rights which Sherwin-Williams or Purchaser might claim under any
studies,

44

--------------------------------------------------------------------------------




reports, tests or analyses prepared by any third parties for the Subject
Companies, even if the same were made available for review by Sherwin-Williams
or Sherwin-Williams’ Representatives; and


(iii)without limiting the generality of the forgoing, Sherwin-Williams and
Purchaser expressly acknowledge and agree that none of the documents,
information or other materials provided to them at any time or in any format by
the Company or any of their Affiliates or Representatives constitute legal
advice, and Sherwin-Williams and Purchaser waive all rights to assert that they
received any legal advice from Seller, any of its Affiliates, or any of their
respective Representatives or counsel, or that it had any sort of
attorney-client relationship with any of such Persons.


Section 4.10    Exclusivity of Representations. The representations and
warranties made by Sherwin-Williams and Purchaser in this Article IV are the
exclusive representations and warranties made by Sherwin-Williams and Purchaser.
Sherwin-Williams and Purchaser hereby disclaim any other express or implied
representations or warranties with respect to themselves or any other Person.


Article V


COVENANTS


Section 5.1    Access to Information Concerning Properties and Records. Seller,
after the date hereof through Closing Date, shall, and shall cause the Subject
Companies to, (i) provide, to Purchaser and Purchaser’s Representatives access,
as reasonably requested in writing by Purchaser, to the offices, properties,
books and records of the Subject Companies (it being understood that such access
will be coordinated through Seller, and granted during regular business hours
upon reasonable advance notice in writing, and provided that any such access by
Purchaser shall not unreasonably interfere with the conduct of the business of
the Subject Companies); and (ii) furnish to Purchaser and Purchaser’s
Representatives such financial and operating data and other information relating
to the Subject Companies as such Persons may reasonably request; provided, that,
Purchaser will not have access to (A) individual performance or evaluation
records; (B) information that is subject to attorney-client privilege or other
privilege; (C) information that, in the reasonable opinion of Seller or the
Subject Companies, would (1) result in a breach of confidentiality obligations
to which Seller or the Subject Companies are bound or (2) result in a violation
of applicable Laws, including Antitrust Laws; and provided, further, (3) that
such access shall not unreasonably disrupt the operations of the Subject
Companies. No investigation by Purchaser or other information received by
Purchaser shall operate as a waiver or otherwise affect any representation,
warranty or agreement given or made by the Shareholders or Seller hereunder.

45

--------------------------------------------------------------------------------






Section 5.2    Confidentiality.


(a)Information obtained by Purchaser and Purchaser’s Representatives in
connection with the transactions contemplated by this Agreement shall be subject
to the provisions of the Confidentiality Agreement by and between the Company
and Sherwin-Williams, dated July 23, 2012 (the “Confidentiality Agreement”).


(b)Each Shareholder and Seller acknowledge that it is in possession of
Confidential Material. Each Shareholder and Seller shall, and shall cause its
current shareholders to treat confidentially and not disclose all or any portion
of such Confidential Material and will use such Confidential Material solely for
the purpose of consummating the transactions contemplated by this Agreement and
for no other purpose. Each Shareholder and Seller acknowledges and agrees that
such Confidential Material is proprietary and confidential in nature and may be
disclosed to its Representatives only to the extent necessary for such
Shareholder and Seller to consummate the transactions contemplated by this
Agreement. If Shareholder, the Seller or their current shareholders are
requested or required to disclose (after such Shareholder or the Seller has used
its commercially reasonable efforts (litigation excepted) to avoid such
disclosure and, to the extent not prohibited by Law, after promptly advising and
consulting with Purchaser about such Shareholder’s or the Seller’s intention to
make, and the proposed contents of, such disclosure) any of the Confidential
Material (whether by deposition, interrogatory, request for documents, subpoena,
civil investigative demand or similar process), to the extent not prohibited by
Law, such Shareholder or the Seller shall provide Purchaser with prompt notice
of such request so that Purchaser may seek an appropriate protective order or
other appropriate remedy. At any time that such protective order or remedy has
not been obtained, such Shareholder or the Seller may disclose only that portion
of the Confidential Material which such Person’s counsel advises is legally
required to disclose or of which disclosure is required to avoid sanction for
contempt or any similar sanction, and such Shareholder or the Seller shall
exercise its commercially reasonable efforts (excluding litigation), at
Purchaser’s sole cost, to obtain assurance that confidential treatment will be
accorded to such Confidential Material so disclosed.


Section 5.3    Conduct of the Business of the Subject Companies Pending the
Closing Date.


(a)The Parties acknowledge that the Original Stock Purchase Agreement contained
certain provisions regarding the conduct of the Subject Companies business since
November 9, 2012. Accordingly, during the period commencing on November 9, 2012
and ending on the Closing Date, the Subject Companies and the Company shall, and
shall cause each of the Company’s Subsidiaries to, continue to conduct their
respective operations (including their respective working capital practices)
only in the Ordinary Course of Business

46

--------------------------------------------------------------------------------




consistent with past practice, including by complying in all material respects
with all applicable Laws, maintaining all assets and properties of, or used by
the Subject Companies, and timely filing all Tax Returns and timely paying all
Taxes due as well as timely withholding and paying all Taxes required to be
withheld and paid prior to the Closing Date, and to use their commercially
reasonable efforts to preserve intact their respective business organizations,
keep available the services of their officers and employees and maintain their
respective relationships with licensors, suppliers, distributors, clients and
others having business relationships with them.


(b)From November 9, 2012 until the earlier to occur of the Closing Date or such
date as this Agreement is terminated in accordance with Article VII, Seller
agrees, that, except as (i) expressly required or permitted by this Agreement;
(ii) required by applicable Law; or (iii) as otherwise consented to in advance
in writing by Sherwin-Williams or Purchaser provided that such consents do not
violate applicable Law (which consent shall not be unreasonably withheld,
delayed or conditioned), Seller shall cause the Subject Companies not to:


(i)sell any material assets of the Subject Companies or purchase any material
asset, other than assets sold and purchased in the Ordinary Course of Business;


(ii)create, incur or assume any Funded Indebtedness;


(iii)grant, create, incur or suffer to exist any Liens, other than Permitted
Liens, on any assets, properties or shares of capital stock of the Subject
Companies;


(iv)split, combine or reclassify any of the capital stock of the Subject
Companies or issue or authorize or propose the issuance of any other securities
in respect of, in lieu of or in substitution for, shares of the capital stock of
the Subject Companies;


(v)issue or grant options, warrants, rights to purchase, or any other instrument
that is convertible into, any securities with respect to the Subject Companies;


(vi)repurchase, directly or indirectly, redeem or otherwise acquire any shares
of the capital stock of the Subject Companies or any securities convertible into
or exercisable for any shares of the capital stock thereof, except, in each
case, in respect of acquisitions of shares representing the stated capital of
any of the Subject Companies from third parties;



47

--------------------------------------------------------------------------------




(vii)transfer, sell, dispose of, or agree to transfer, sell or dispose of, the
shares of the Subject Companies, or enter into any agreement to do, or with
respect to, any of the foregoing;


(viii)merge or consolidate with any other Person or acquire any amount of stock
or assets of any other Person;


(ix)commence any Proceeding or file any petition in any court relating to
bankruptcy, reorganization, insolvency, dissolution, liquidation or relief from
debtors;


(x)grant to any Employee any increase in base salary, incentive compensation,
severance benefits or aggregate employee benefits, except as may be required
under existing agreements or applicable Law or in the Ordinary Course of
Business;


(xi)enter into, modify or amend in any respect or terminate any Company Contract
or Company Permit except for renewals, extensions or other modifications or
amendments in the Ordinary Course of Business;


(xii)cause or permit any amendment, supplement, waiver or modification to or of
any of their organizational documents;


(xiii)make capital expenditures in excess of $2,000,000 in the aggregate;


(xiv)prepay any accounts payable or delay or make cash payments of trade
payables, other than, in the Ordinary Course of Business consistent in amount,
frequency and type with past practice;


(xv)make any loan, advance or capital contribution to or investment in any
Person (other than loans, advancements or capital contribution to a Company
Subsidiary);


(xvi)other than in the Ordinary Course of Business, forgive, cancel, compromise,
waive, release or fail to pay any debts, claims or rights in excess of $100,000
in the aggregate;


(xvii)change the accounting methods, practices or procedures applicable to the
Subject Companies, except as required by applicable GAAP or applicable Law;



48

--------------------------------------------------------------------------------




(xviii)other than in the Ordinary Course of Business, sell, transfer, assign,
license or permit to lapse or abandon any Company Intellectual Property;


(xix)(a) make, change or revoke any Tax election, settle or compromise any Tax
claim or Liability or enter into a settlement or compromise, or change (or make
a request to any taxing authority to change) any material aspect of its method
of accounting for Tax purposes, or (b) prepare or file any Tax Return (or any
amendment thereof) unless such Tax Return shall have been prepared in a manner
consistent with past practice and the Seller shall have provided Purchaser a
copy thereof (together with supporting papers) at least three Business Days
prior to the due date thereof for Purchaser to review and approve (such approval
not to be unreasonably withheld, conditioned or delayed);


(xx)declare, set aside or pay any cash or non-cash dividend or other cash or
non-cash distribution with respect to its shares of stock;


(xxi)enter into, modify or terminate any collective bargaining agreement of the
Subject Companies or, through negotiation or otherwise, make any commitment or
incur any liability to any labor organization with respect to the Subject
Companies other than as required by Law and in the Ordinary Course of Business;
or


(xxii)agree, whether in writing or otherwise, to do any of the actions or
omissions described in paragraph (i) through (xxi) above.


Section 5.4    Exclusive Dealing. During the period from November 9, 2012
through and including the Closing Date, Seller, the Subject Companies and the
respective Representatives and Affiliates of the Subject Companies, shall
refrain from taking any action to, directly or indirectly, approve, authorize,
encourage, initiate, solicit, or engage in discussions or negotiations with, or
provide any information to, any Person other than Purchaser and Purchaser’s
Representatives concerning any Alternate Transaction, (as defined below) and
Seller shall prevent any of the Subject Companies from entering into any
Alternate Transaction. For purposes hereof, an “Alternate Transaction” means (i)
any stock purchase, merger, consolidation, reorganization, change in
organizational form, spin-off, split-off, recapitalization, sale of equity
interests or other similar transaction involving the Subject Companies; (ii) any
sale of all or any significant portion of the assets of the Subject Companies;
(iii) any other transaction in respect of the Subject Companies which results
directly or indirectly, in a change of control of the Subject Companies or sale
of any minority equity interest in the Subject Companies; or (iv) any other
transaction or series of transactions which has substantially similar economic
effects, in each such case, in which transaction Purchaser does not participate.
Neither Seller nor the Subject Companies will

49

--------------------------------------------------------------------------------




vote their capital stock of the Subject Companies in favor of any purchase of
any capital stock of the Subject Companies or any other Alternate Transaction.


Section 5.5    Commercially Reasonable Efforts; Consents. Subject to the terms
and conditions contained in this Section 5.5 and Section 5.9, the Parties shall
cooperate and use their respective commercially reasonable efforts to take, or
cause to be taken, all appropriate action, and to make, or cause to be made, all
filings necessary, proper or advisable under applicable Laws and to consummate
and make effective the transactions contemplated by this Agreement, including
their respective commercially reasonable efforts to obtain, prior to the Closing
Date, all permits, consents, approvals, authorizations, qualifications and
Orders of Governmental Entities and parties to the Company Contracts as are
necessary for the consummation of the transactions contemplated by this
Agreement and to fulfill the conditions to consummation of the transactions
contemplated hereby set forth in Section 6.2 and Section 6.3.


Section 5.6    Public Announcements. Primary Shareholder and Sherwin-Williams
each shall (i) consult with each other before issuing any press release or
otherwise making any public statement with respect to the transactions
contemplated by this Agreement; (ii) provide to the other Primary Party for
review a copy of any such press release or public statement; and (iii) not issue
any such press release or make any such public statement prior to such
consultation and review and the receipt of the prior consent of the other
Primary Party, unless and only to the extent, in the reasonable judgment of such
Primary Party upon the advice of its counsel, disclosure is required by
applicable Law (including the periodic reporting requirements under the Exchange
Act) or under the rules of any securities exchange on which the securities of
such party or any of its Affiliates are listed; provided that, to the extent so
required by applicable Law, the Primary Party intending to make such release
shall use its commercially reasonable efforts consistent with applicable Law to
consult with the other Primary Party in advance of such release with respect to
the text thereof.


Section 5.7    Notification of Certain Matters. Purchaser, on the one hand, and
Seller on the other hand, shall use their respective commercially reasonable
efforts to promptly notify each other of (i) any material actions, suits, claims
or proceedings in connection with the transactions contemplated by this
Agreement commenced or, to the Knowledge of Seller or the Knowledge of
Purchaser, threatened, against Seller, the Subject Companies or Purchaser, as
the case may be; (ii) the occurrence or non-occurrence of any fact or event
which would be reasonably likely to cause any condition set forth in Article VI
not to be satisfied; (iii) any notice of, or other communication relating to, a
default or event that, with notice or lapse of time or both, would become a
default under any Company Contract; (iv) the occurrence or existence of any
fact, circumstance or event which could result in any representation or warranty
made by the Shareholders, Seller, Sherwin-Williams or Purchaser, as the case may
be, in this Agreement or in any schedule, exhibit or certificate or delivered
herewith, to be untrue or inaccurate; (v) any notice or other communication

50

--------------------------------------------------------------------------------




from any Person alleging that the consent of such Person is or may be required
in connection with the transactions contemplated by this Agreement; or (vi) the
occurrence of any event, circumstance, development, state of facts, occurrence,
change or effect which has had a Material Adverse Effect or the occurrence or
non-occurrence of any event, circumstance, development, state of facts,
occurrence, change or effect which would not, individually or in the aggregate,
result in a Material Adverse Effect; provided, however, that no such
notification shall affect the representations, warranties, covenants or
agreements of the Parties (or remedies with respect thereto) or the conditions
to the obligations of the Parties under this Agreement; provided, further that a
breach of this Section 5.7 shall not be considered for purposes of determining
the satisfaction of the closing conditions set forth in Article VI or give rise
to a right of termination under Article VII or a right to indemnification under
Article VIII if the underlying breach or breaches with respect to which the
other party failed to give notice would not result in the failure of the closing
conditions set forth in Article VI or would not result in the ability of such
non-breaching Party to terminate this Agreement or to obtain indemnification, as
the case may be.


Section 5.8    Supplements to Schedules. Seller may deliver to Purchaser no
later than the end of the third Business Day prior to the Closing Date a true
and complete schedule of changes (the “Update Schedule”), which changes are to
any of the information contained in the Seller’s Disclosure Letter delivered in
connection with the execution of this Agreement (including changes relating to
any other representations or warranties in Article III as to which no matters
have been set forth in the Seller’s Disclosure Letter as of November 9, 2012 but
as to which such matter would have been required to be set forth in the Seller’s
Disclosure Letter if such matter had existed on November 9, 2012) and which
changes would render any representation or warranty inaccurate or incomplete at
any time after November 9, 2012 until the Closing Date. Furthermore, the only
changes which may be included on the Update Schedule are those which are related
to events or circumstances that occurred after November 9, 2012.


Section 5.9    Intentionally omitted


Section 5.10    Preservation of Records. For a period of seven (7) years after
the Closing Date, Purchaser shall cause the Subject Companies to preserve and
retain, all corporate, accounting, tax, legal, auditing, human resources and
other books and records of the Subject Companies (including (i) any documents
relating to any governmental or non-governmental claims, actions, suits,
proceedings or investigations; and (ii) all Tax Returns, schedules, work papers
and other material records or other documents relating to the conduct of the
business and operations of the Subject Companies prior to the Closing Date.
Notwithstanding the foregoing, during such seven-year period, Purchaser may
cause the Subject Companies to dispose of any such books and records which are
offered to, but not accepted by, Primary Seller. Notwithstanding any other
provisions hereof, the obligations of Purchaser contained in this Section 5.10
shall be binding upon the successors and assigns

51

--------------------------------------------------------------------------------




of Purchaser. In the event Purchaser, or any of its successors or assigns, (i)
consolidates with or merges into any other Person; or (ii) transfers all or
substantially all of its properties or assets to any Person, then, and in each
case, proper provision shall be made so that the successors and assigns of
Purchaser, as the case may be, honor the indemnification and other obligations
set forth in this Section 5.10.


Section 5.11    Employee Benefits.


(a)For the period commencing on the Closing Date and ending on December 31,
2013, Purchaser shall provide or cause the Subject Companies to provide to all
current and former employees in the U.S. and Canada of the Subject Companies
(“Company Employees”) (i) a salary or wage level and bonus opportunity at least
equal to the salary or wage level and bonus opportunity to which they were
entitled immediately prior to the Closing Date; and (ii) benefits, perquisites
and other terms and conditions of employment that are substantially equivalent
to the benefits, perquisites and other terms and conditions that they were
entitled to receive immediately prior to the Closing Date (including benefits
pursuant to qualified and non-qualified retirement and savings plans (as
permitted by Law), medical, dental and pharmaceutical plans and programs,
severance plans and policies and equity-based and incentive compensation plans).
Notwithstanding the foregoing sentence (but not in limitation thereof),
following the Closing Date, Purchaser may terminate or cause to be terminated
the employment of any Company Employee subject to the payment and satisfaction
of severance benefits, and other entitlements of such Company Employee in
connection with such termination and/or under any applicable employment
agreement as required by applicable Law.


(b)With respect to each employee benefit plan, policy or practice, including
severance, vacation and paid time off plans, policies or practices, sponsored or
maintained by Purchaser or its Affiliates, Purchaser shall cause the Subject
Companies to grant or cause to be granted to all Company Employees from and
after the Closing Date credit for all service with the Subject Companies, and
their respective predecessors, prior to the Closing Date for all purposes
(including eligibility to participate, vesting credit, eligibility to commence
benefits, benefit accrual, early retirement subsidies and severance) as
permitted by Law.


(c)For the period commencing on the Closing Date and ending on December 31,
2013, (i) Purchaser shall cause the Subject Companies to ensure that no
limitations or exclusions as to pre-existing conditions, evidence of
insurability or good health, waiting periods or actively-at-work exclusions or
other limitations or restrictions on coverage are applicable to any Company
Employees or their dependents or beneficiaries under any welfare benefit plans
in which such employees may be eligible to participate; and (ii) Purchaser shall
cause the Subject Companies to provide, and the Subject Companies immediately
following the Closing agree to provide or cause to be provided, that any costs

52

--------------------------------------------------------------------------------




or expenses incurred by Company Employees (and their dependents or
beneficiaries) up to (and including) the Closing Date shall be taken into
account for purposes of satisfying applicable deductible, co-payment,
coinsurance, maximum out-of-pocket provisions and like adjustments or
limitations on coverage under any such welfare benefit plans.


Section 5.12    Non-Competition; Non-Interference. In consideration of the
purchase of the Shares by Purchaser, from the Closing Date until the third
anniversary of the Closing Date, none of the Shareholders nor Seller nor any
Person set forth in Section 5.12 of the Seller’s Disclosure Letter shall:


(i)within any jurisdiction or marketing area in which the Subject Companies are
doing business as of the Closing Date (including the U.S. and Canada), directly
or indirectly own, manage, operate, control, be employed by, or participate in
the ownership, management, operation or control of, or be connected in any
manner with, any business of the type and character engaged in and competitive
with that conducted by the Subject Companies within the two years prior to the
Closing Date (any such business, a “Competing Business”). For these purposes,
ownership of securities of four percent (4%) or less of any class of securities
of a publicly traded company shall not be considered to be competition to the
extent such investment is merely of a passive nature and no rights to designate
board members or officers in the company are granted to the Seller or such
Person pursuant to that investment shall not be considered to be competition;


(ii)persuade or attempt to persuade any potential customer or client to which
any Shareholder, the Seller or any of the Subject Companies have made a
presentation, or with which any Shareholder, the Seller or any of the Subject
Companies have had discussions, not to purchase products sold or otherwise
commercialized by any of the Subject Companies; or


(iii)solicit for Shareholders, Seller or any Person other than the Purchaser or
any of the Subject Companies the business of any Person which is a customer or
client of the Seller or any of the Subject Companies, or was their customer or
client within one (1) year prior to the date of this Agreement or in any way
interfere with the relationship between the Purchaser or any of the Subject
Companies and any such Person or business relationship (including making any
negative or disparaging statements or communications about the Purchaser or any
of the Subject Companies).


Section 5.13    Non-Solicitation of Employees. From and after the Closing Date,
no Shareholder, the Seller nor any Person set forth in Section 5.12 of the
Seller’s Disclosure Letter shall, for a period of three (3) years after the
Closing Date, employ or solicit for employment any employee of the Subject
Companies identified in Section 1.1(c) of the Seller’s Disclosure Letter plus
their immediate direct reports from time to time.

53

--------------------------------------------------------------------------------






Section 5.14    Release.


(a)Each Shareholder and Seller, in each case on behalf of itself and its
successors and assigns, and all Persons claiming by, through, or under any of
them, jointly and severally (each, a “Related Person”), hereby fully and
irrevocably releases, acquits and forever discharges Purchaser and the Subject
Companies and each of their respective past, present and future officers,
directors, shareholders, managing directors, representatives, employees,
principals, agents, Affiliates, Subsidiaries (direct and indirect), joint
ventures, predecessors, successors and assigns, (collectively, the “Released
Parties”), from any and all losses, claims, demands, rights, encumbrances,
contracts (other than, if applicable, employment contracts), covenants or
proceedings, of whatever kind or nature in Law, equity or otherwise, whether
known or unknown, and whether or not concealed or hidden, all of which such
Shareholder, the Seller or any Related Person now owns or holds or has at any
time owned or held or may hereafter own or hold against any Released Party at
any time related to any matter occurring on or prior to the Closing Date,
relating to the business, affairs, governance or management of any Subject
Company, except for (i) rights and claims arising under this Agreement, (ii)
rights directly arising from such Person’s employment with any of the Subject
Companies, including rights to unpaid salary, wages, health and welfare
benefits, expense reimbursement consistent with company policies and rights
under any employment agreement, (iii) rights to indemnification, if any, under
the organizational documents of the Subject Companies, and (iv) rights and
claims arising under any existing contractual relationship.


(b)Each Shareholder and Seller hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against the
Released Parties, based upon any matter released hereby.


Section 5.15    Transaction Expenses. Each Party shall bear their own respective
costs and expenses, including fees and disbursements of attorneys, accountants,
brokers, financial and other advisors and service providers, travel and
entertainment expenses, and meeting and presentation expenses, incurred or to be
incurred in connection with the negotiation, preparation and execution of this
Agreement and the consummation of the transactions contemplated hereby and the
Closing. Seller shall pay all Company Transaction Expenses.


Section 5.16    Environmental Investigations.


(a)During the period commencing on November 9, 2012 and ending on the date
immediately preceding the Closing Date, Purchaser will conduct at their own
cost, Phase II environmental investigations at the Subject Companies’ facilities
identified on

54

--------------------------------------------------------------------------------




Annex B. Purchaser shall deliver to Seller a proposed work schedule for all
facilities and a proposed scope of work for each facility. Purchaser and Seller
shall use their respective commercially reasonable efforts to promptly agree
upon the schedule and scope of work at each facility. Purchaser shall use its
commercially reasonable efforts to complete such investigations on or before
February 28, 2013. Seller shall use its commercially reasonable efforts to
assist Purchaser in completing such investigations on or before February 28,
2013.


(b)Purchaser and Purchaser’s Representatives shall have the right to take soil,
sediment and groundwater samples, and take other investigative measures,
including the installation of groundwater monitoring wells, at such facilities.
The investigations shall be performed in a safe and workmanlike manner, pursuant
to generally accepted standards, practices and procedures for the performance of
similar activities in the industry. Purchaser or Purchaser’s Representatives
will obtain all Permits required by applicable Laws and will otherwise comply
with all applicable Laws in the performance of the investigations. At
Purchaser’s request, Seller shall use commercially reasonable efforts to assist
Purchaser in its efforts to obtain such Permits. Purchaser and Purchaser’s
Representatives will use commercially reasonable efforts to ensure that the
investigation activities do not unreasonably interfere with the Subject
Companies’ operations at such facilities.


(c)Seller shall, and shall cause the Subject Companies to, (i) grant reasonable
access to such facilities to conduct the investigation activities described in
this Section 5.16; (ii) provide commercially reasonable cooperation to Purchaser
and Purchaser’s Representatives in the performance of such investigation
activities, and (iii) inform Purchaser and Purchaser’s Representatives of the
location of all underground utilities and structures, including, but not limited
to, cables, water lines, gas lines, electrical lines, storage tanks, piping and
sewers, and any other underground obstructions.


(d)At Seller’s request, Purchaser shall provide Seller with a copy of any final
data prepared by Purchaser’s Representatives with respect to the investigations
described in this Section 5.16.



55

--------------------------------------------------------------------------------




(e)Purchaser shall promptly notify Seller of any Environmental Matter discovered
during the investigation activities that requires, or is reasonably likely to
require, the Subject Company to notify or disclose the Environmental Matter to a
Governmental Entity. If, in the opinion of Seller’s or the Subject Company’s
legal counsel, such Environmental Matter is required to be noticed or disclosed
to a Governmental Entity, Seller shall, or cause the Subject Company to,
promptly notify or disclose such Environmental Matter to the appropriate
Governmental Entity in accordance with applicable Law.


(f)Upon completion of the investigation activities contemplated in this Section
5.16, if the aggregate maximum potential Environmental Liabilities, in the
opinion of Purchaser provided on a basis consistent with normal industry
practice and standards in the environmental consulting industry in the market in
which the relevant Subject Company’s facility is located, exceeds $2,880,000,
then the Indemnification Escrow Amount shall be increased by an amount equal to
the amount by which the aggregate maximum potential Environmental Liabilities
exceeds $2,880,000.


Article VI


CONDITIONS PRECEDENT


Section 6.1    Conditions to the Obligations of Each Party. The consummation of
the transactions contemplated hereby are subject to the satisfaction or waiver
in writing by the Primary Parties (on behalf of Seller and Purchaser as
applicable), at or before the Closing Date, of each of the following conditions
precedent (condiciones suspensivas):


(i)no Governmental Entity shall have issued, enacted, entered, promulgated or
enforced any Law or Order restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement;


(ii)all consents, waivers and approvals from Governmental Entities, including
clearance by the Antitrust Authorities, or third parties, if any, disclosed in
Section 3.7 of the Seller’s Disclosure Letter shall have been obtained;


(iii)the Parties and the escrow agent shall have executed and delivered a duly
executed counterpart of the Escrow Agreement; and


(iv)the expiration or earlier termination of all waiting periods under
applicable Antitrust Laws relating to the consummation of the transactions
covered by this Agreement.


Section 6.2    Conditions to the Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated hereby are subject to the
satisfaction

56

--------------------------------------------------------------------------------




or waiver by Purchaser, on or prior to the Closing Date, of the following
further conditions precedent (condiciones suspensivas):


(i)all of the agreements and covenants of Seller to be performed prior to the
Closing pursuant to this Agreement shall have been duly performed in all
material respects;


(ii)the representations and warranties of the Shareholders and the Seller
contained in Article III shall be true and correct as of November 9, 2012 and as
of the Closing Date as if made at and as of such time (other than those
representations and warranties made as of a specified date, which such
representations and warranties shall be true and correct in all respects as of
such specified date); provided, however, that for purposes of determining the
satisfaction of the condition set forth in this Section 6.2(ii), such
representations and warranties (other than those representations and warranties
contained in Sections 3.1, 3.2(a), 3.3, 3.5 and 3.6) shall be deemed to be so
true and correct if the failure or failures of such representations and
warranties to be true and correct (such representations and warranties to be
read for this purpose without reference to any qualification set forth therein
relating to “materiality” or “Material Adverse Effect”) do not constitute,
individually or in the aggregate, a Material Adverse Effect;


(iii)Seller shall have delivered or caused to be delivered to Purchaser the
items set forth in Section 2.4(b);


(iv)there shall not have occurred after November 9, 2012 any event or
development with relation to Seller or the Subject Companies that, individually
or in the aggregate, has had, or would reasonably be expected to have, a
Material Adverse Effect;


(v)Purchaser shall have completed the environmental investigations described in
Section 5.16; and


(vi)Seller shall have caused the Subject Companies to obtain the Permits set
forth in Section 6.2(vi) of the Seller’s Disclosure Letter or any other
evidence, satisfactory to Purchaser in Purchaser’s sole discretion,
demonstrating such Permits are not required pursuant to applicable Law.


Section 6.3    Conditions to the Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated hereby are subject to the
satisfaction or waiver by Seller, on or prior to the Closing Date, of the
following further conditions precedent:



57

--------------------------------------------------------------------------------




(i)all of the agreements and covenants of Purchaser to be performed prior to the
Closing pursuant to this Agreement shall have been duly performed in all
material respects;


(ii)the representations and warranties of Sherwin-Williams and Purchaser
contained in Article IV shall be true and correct in all material respects as of
the date of this Agreement and as of the Closing Date as if made at and as of
such time (other than those representations and warranties made as of a
specified date, which such representations and warranties shall be true and
correct in all material respects as of such specified date); and


(iii)Purchaser shall have delivered or caused to be delivered to Seller the
items set forth in Section 2.4(c).


Section 6.4    Frustration of Closing Conditions. Neither Purchaser nor Seller
may rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such Party’s failure to comply with its
obligations hereunder, to act in good faith or such Party’s failure to use its
commercially reasonable efforts to cause the Closing to occur, as required by
Section 5.5.


Article VII


TERMINATION AND ABANDONMENT


Section 7.1    Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned, at any time prior to the
Closing:


(i)    by mutual written consent of the Parties;


(ii)    by either Seller or Purchaser, if:


(A)any court or other Governmental Entity shall have issued, enacted, entered,
promulgated or enforced any Law or Order (that is final and non-appealable and
that has not been vacated, withdrawn or overturned) restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement; provided,
that the Party seeking to terminate pursuant to this Section 7.1(ii) shall have
complied with their obligations, if any, under Section 5.5; or


(B)the Closing Date shall not have occurred on or prior to October 31, 2013 (the
“End Date”); provided, that neither Party may terminate this

58

--------------------------------------------------------------------------------




Agreement pursuant to this Section 7.1(ii) if such Party is in material breach
of this Agreement;


(iii)    by Seller, if:


(A)    any of the representations and warranties of Sherwin-Williams or
Purchaser contained in Article IV shall fail to be true and correct, or


(B)    there shall be a breach by Purchaser of any covenant or agreement of
Purchaser in this Agreement,


that, in the case of either clause (A) or (B) above, (1) would result in the
failure of a condition set forth in Section 6.3(i) or (ii) and (2) which is not
curable or, if curable, is not cured upon the occurrence of the earlier of (x)
the thirtieth (30th) day after written notice thereof is given by Seller to
Purchaser and (y) the day that is five (5) Business Days prior to the End Date;
provided, that Seller may not terminate this Agreement pursuant to this Section
7.1(iii) if Seller is in material breach of this Agreement;


(iv)    by Purchaser, if:


(A)any of the representations and warranties of and Shareholder or the Seller
contained in Article III shall fail to be true and correct, or


(B)there shall be a breach by Seller of any covenant or agreement of Seller in
this Agreement,


that, in the case of either clause (A) or (B) above, (1) would result in the
failure of a condition set forth in Section 6.2(i) or (ii) and (2) which is not
curable or, if curable, is not cured upon the occurrence of the earlier of (x)
the thirtieth (30th) day after written notice thereof is given by Purchaser to
Seller and (y) the day that is five (5) Business Days prior to the End Date;
provided, that Purchaser may not terminate this Agreement pursuant to this
Section 7.1(iv) if Purchaser are in material breach of this Agreement; or


(v)    by Purchaser if any event or development with relation to the Subject
Companies shall have occurred prior to the Closing Date that individually or in
the aggregate has resulted in a Material Adverse Effect;



59

--------------------------------------------------------------------------------




(vi)     by Purchaser, if the environmental investigations described in Section
5.16 are not completed due to causes directly attributable to Seller or causes
not attributable to Purchaser, on or before February 28, 2013.


Section 7.2    Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 7.1 by Purchaser, on the one hand, or Seller, on
the other hand, written notice thereof shall forthwith be given to the other
Parties specifying the provision hereof pursuant to which such termination is
made, and this Agreement shall, except as set forth below, be terminated and
have no effect and there shall be no liability hereunder on the part of Seller,
Purchaser or the Subject Companies, except that Section 5.2, Section 7.1, this
Section 7.2 and Article X shall survive any termination of this Agreement.
Nothing in this Section 7.2 shall relieve any Party of liability for any willful
breach of this Agreement.


Article VIII


INDEMNIFICATION


Section 8.1    Survival of Representations and Warranties.


(a)    The respective representations and warranties of the Shareholders and
Seller, on the one hand, and Sherwin-Williams and Purchaser, on the other hand,
contained in this Agreement shall survive the Closing until the date that is
eighteen months after the Closing Date. Each covenant and other agreement of
Purchaser or Seller hereunder shall survive in accordance with its terms.


(b)    No Person shall be liable for any claim for indemnification under Article
VIII unless a Claim Certificate is delivered by the Person seeking
indemnification to the Person from whom indemnification is sought prior to the
expiration of the applicable survival period, in which case the representation,
warranty, covenant or agreement which is the subject of such claim shall
survive, to the extent of the claims described in such Claim Certificate only,
until such claim is resolved, whether or not the amount of the Losses resulting
from such breach has been finally determined at the time the notice is given.
    
Section 8.2    Indemnification by Shareholders and Seller.


(a)    Subject to the other provisions of this Article VIII, from and after the
Closing Date, Shareholders agree to jointly indemnify and hold harmless
Sherwin-Williams, Purchaser, Seller (from and after the closing of the
transaction contemplated in the Amended and Restated Stock Purchase Agreement)
and the Subject Companies and each of their respective Representatives,
subsidiaries, direct and indirect parent companies, shareholders, partners,
members, managers, officers and directors (the “Purchaser Indemnitees”) for

60

--------------------------------------------------------------------------------




any Losses suffered, incurred or paid, directly or indirectly, by them as a
result of, or arising out of or related to: (i) any failure of any
representation or warranty made by Shareholders and Seller in Article III or in
any schedule, exhibit, certificate or disclosure letter delivered pursuant to
this Agreement to be true and correct on and as of November 9, 2012 or Closing
Date as if made on such date (other than those made on a specified date, which
shall be true and correct as of such specified date); (ii) any breach of any
covenant or agreement by any Shareholder or the Seller contained in this
Agreement; (iii) Environmental Liabilities; (iv) Taxes of any Subject Company
that relate to periods prior to the Closing Date; (v) any Company Transaction
Expenses not paid by Seller; (vi) any failure to pay the Purchase Price
Adjustment to Purchaser pursuant to Section 2.3(e)(ii); (vii) any withdrawal
Liability related to a U.S. Multiemployer Plan incurred within twenty-four (24)
months after the Closing by any of the Subject Companies; (viii) any Liability
relating to the failure of a Subject Company to hold any Permit set forth in
Section 6.2(vi) of the Seller’s Disclosure Letter, including any Liability
incurred in obtaining such Permits; and (ix) any fraud and/or any intentional
omission or intentional misrepresentation with respect to any representation or
warranty made by any Shareholder or the Seller in Article III or in any
schedule, exhibit, certificate or disclosure letter delivered pursuant to this
Agreement. The indemnification obligations set forth in Section 8.2(a)(iii)
shall survive the Closing and terminate on the date that is five years after the
Closing Date. The indemnification obligations set forth in Section 8.2(a)(iv)
shall survive the Closing and terminate on the 90th day following the date that
the applicable statute of limitations for any such Taxes expires.


(b)    Subject to the other provisions of this Article VIII, from and after the
Closing Date, Seller agrees to indemnify and hold harmless Purchaser Indemnitees
for any Losses suffered, incurred or paid, directly or indirectly, by them as a
result of, or arising out of or related to: (i) any failure of any
representation or warranty made by Shareholders and Seller in Article III or in
any schedule, exhibit, certificate or disclosure letter delivered pursuant to
this Agreement to be true and correct on and as of November 9, 2012 or Closing
Date as if made on such date (other than those made on a specified date, which
shall be true and correct as of such specified date); (ii) any breach of any
covenant or agreement by any Shareholder or the Seller contained in this
Agreement; (iii) Environmental Liabilities; (iv) Taxes of any Subject Company
that relate to periods prior to the Closing Date; (v) any Company Transaction
Expenses not paid by Seller; (vi) any failure to pay the Purchase Price
Adjustment to Purchaser pursuant to Section 2.3(e)(ii); (vii) any withdrawal
Liability related to a U.S. Multiemployer Plan incurred within twenty-four (24)
months after the Closing by any of the Subject Companies; (viii) any Liability
relating to the failure of a Subject Company to hold any Permit set forth in
Section 6.2(vi) of the Seller’s Disclosure Letter, including any Liability
incurred in obtaining such Permits; and (ix) any fraud and/or any intentional
omission or intentional misrepresentation with respect to any representation or
warranty made by any Shareholder or the Seller in Article III or in any
schedule, exhibit, certificate or disclosure letter delivered pursuant to this
Agreement. The indemnification obligations set forth in Section 8.2(b)(iii)
shall survive the Closing and terminate on the date that is five

61

--------------------------------------------------------------------------------




years after the Closing Date. The indemnification obligations set forth in
Section 8.2(b)(iv) shall survive the Closing and terminate on the 90th day
following the date that the applicable statute of limitations for any such Taxes
expires. Notwithstanding anything to the contrary contained in this Article
VIII, the indemnity and hold harmless obligations of Seller contained in this
Section 8.2(b) shall terminate immediately upon the closing of the transaction
contemplated in the Amended and Restated Stock Purchase Agreement.


(c)    Shareholders agree that following the closing of the transaction
contemplated in the Amended and Restated Stock Purchase Agreement, Shareholders
shall not make any claim, counterclaim or assert any cause of action against
Seller with respect to any Loss or Losses incurred or that may be incurred by
Shareholders as a result of any of the matters set forth in Section 8.2(b) for
which Purchaser Indemnitees seek indemnification, and Shareholders hereby waive
and release, to the fullest extent permitted under applicable Law, Seller for
any Loss or Losses incurred or that may be incurred by Shareholders as a result
of any of the matters set forth in Section 8.2(b).
    
Section 8.3    Indemnification by Sherwin-Williams. Subject to the limitations
set forth in this Article VIII, from and after the Closing Date,
Sherwin-Williams agrees to and shall indemnify and hold harmless Shareholders
and Seller and their respective Representatives, subsidiaries, direct and
indirect parent companies, shareholders, partners, members, managers, officers
and directors (the “Seller Indemnitees”) for any Losses suffered, incurred or
paid, directly or indirectly, by them as a result of, arising out of, or related
to: (i) any failure of any representation or warranty made by Sherwin-Williams
and Purchaser in Article IV or in any schedule, exhibit or certificate delivered
pursuant to this Agreement to be true and correct on and as of the date of this
Agreement or Closing Date as if made on such date (other than those made on a
specified date, which shall be true and correct in all material respects as of
such specified date); (ii) any breach of any covenant or agreement by
Sherwin-Williams or the Purchaser contained in this Agreement; and (iii) any
failure to pay the Purchase Price Adjustment to Seller pursuant to Section
2.3(f)(i). The provisions of this Section 8.3 to the contrary notwithstanding,
in the case of Seller and Seller’s Representatives, subsidiaries, direct and
indirect parent companies, partners, members, managers, officers and directors,
Sherwin-Williams’ obligations to provide indemnity to Sellers and Seller’s
Representatives, subsidiaries, members, managers, officers and directors shall
terminate on the closing of the transaction contemplated in the Amended and
Restated Stock Purchase Agreement.


Section 8.4    Limitation on Indemnification.


(a)Notwithstanding anything to the contrary contained in this Agreement, (i)
Shareholders shall not be liable for any claim for indemnification pursuant to
Section 8.2(a)(i) unless and until the aggregate amount of Losses which may be
recovered from Shareholders equals or exceeds $300,000 (the “Deductible”), in
which case Purchaser

62

--------------------------------------------------------------------------------




Indemnitees shall be entitled to recover the aggregate amount of all Losses; and
(ii) the maximum aggregate amount of indemnifiable Losses which may be recovered
for indemnification pursuant to Section 8.2(a)(i), Section 8.2(a)(iii), Section
8.2(a)(iv), Section 8.2(a)(vii), Section 8.2(b)(i), Section 8.2(b)(iii), Section
8.2(b)(iv) and Section 8.2(b)(vii) shall be an amount equal to the then
outstanding balance of the Indemnification Escrow Fund.


(b)Notwithstanding anything herein to the contrary (i) the limitations set forth
in Section 8.1 and Section 8.4 shall not apply to Losses incurred by any
Purchaser Indemnitee in connection with or arising from any breach of any
representation or warranty of Shareholders or Seller in Section 3.2(a), Section
3.3, Section 3.5, Section 3.6, and Section 3.21; and (ii) in no event shall any
Indemnified Party be entitled to double recovery under this Agreement.


(c)For purposes of determining whether there has been an inaccuracy in,
misrepresentation of or breach of, any representation or warranty contained in
this Agreement (other than those representations and warranties contained in
Section 3.8(a) and Section 3.8(d)), and for purposes of calculating any Losses
resulting therefrom, the terms “material”, “materiality”, “Material Adverse
Effect” or similar qualifications contained in such representations and
warranties shall be disregarded.


(d)    All of the funds in the Indemnity Escrow Fund from time to time shall be
available to satisfy indemnity claims made by Purchaser Indemnitees under this
Agreement and, upon the closing the transaction contemplated in the Amended and
Restated Stock Purchase Agreement, any indemnity claims made by any purchaser
indemnitee under the Amended and Restated Stock Purchase Agreement.
      
Section 8.5    Losses Net of Insurance, etc.


(a)The amount of any Loss for which indemnification is provided under Section
8.2 or Section 8.3 shall be, without duplication, net of (i) any amount for
which a reserve or accrual is included in the Closing Working Capital as finally
determined pursuant to Section 2.3; (ii) any amounts recovered by the
Indemnified Party pursuant to any indemnification by or indemnification
agreement with any third party; or (iii) any insurance proceeds or other cash
receipts or sources of reimbursement received as an offset against such Loss
(each source of recovery referred to in clauses (ii) and (iii), a “Collateral
Source”). Indemnification under this Article VIII shall not be available unless
the Indemnified Party uses commercially reasonable efforts (litigation
excepted), to seek recovery from all Collateral Sources. The Indemnifying Party
may require an Indemnified Party to assign the rights to seek recovery pursuant
to the preceding sentence to the extent such assignment is permitted by the
relevant insurance policy; provided, however, that the Indemnifying Party will
then be responsible for pursuing such claim at its own expense. If the amount to
be

63

--------------------------------------------------------------------------------




netted hereunder in connection with a Collateral Source from any payment
required under Section 8.2 or Section 8.3 is received after payment by the
Indemnifying Party of any amount otherwise required to be paid to an Indemnified
Party to this Article VIII, the Indemnified Party shall repay to the
Indemnifying Party, promptly after such determination, any amount that the
Indemnifying Party would not have had to pay pursuant to this Article VIII had
such receipt been made at the time of such payment (or in the case where the
Indemnified Party is a Purchaser Indemnitee, the Indemnified Party shall
promptly deposit such amount with the escrow agent pursuant to the Escrow
Agreement, such amount to be held pursuant to the terms of this Agreement and
the Escrow Agreement and shall become part of the Indemnification Escrow Fund
thereunder).


(b)Notwithstanding anything to the contrary contained in this Agreement, neither
Shareholders nor Seller shall be liable for any Losses that result from, arise
out of, or relate to breaches of the representations and warranties contained in
Section 3.20 or the indemnification obligation contained in Section 8.2(a)(iii)
and Section 8.2(b)(iii) to the extent such Losses result from, arise out of, or
relate to:


(i)any change in any Environmental Law on or after the Closing Date;


(ii)any voluntary disclosure to any Governmental Entity on or after the Closing
Date by or on behalf of the Purchaser Indemnitees;


(iii)any investigation actions for purposes of risk assessment, corrective,
removal or remedial actions or other measures taken in response to or to
correct, remedy or bring into compliance any environmental conditions involving
or relating to a Subject Company (“Corrective Actions”), that exceed the minimum
Corrective Actions reasonably necessary to comply with any Environmental Law in
effect as of the Closing Date or that are substantially more costly than the
most cost-effective means that are reasonably necessary to achieve compliance
with any Environmental Law in effect as of the Closing Date (including the use
of reasonable and customary deed restrictions or other reasonable and customary
regulatory controls where applicable).


(c)Notwithstanding anything to the contrary contained in this Agreement, with
respect to any indemnification claim made for a breach of the representations
and warranties provided in Section 3.20 or the indemnification obligation
provided in Section 8.2(a)(iii) and Section 8.2(b)(iii), Purchaser shall conduct
and control any Corrective Actions required to satisfy the indemnification
obligations thereunder.


(d)Sherwin-Williams and Purchaser acknowledge that Purchaser’s and the Purchaser
Indemnitees’ sole and exclusive remedy against Shareholders, Seller, their
Affiliates or any of their officers, directors, employees, agents or partners
(“Seller-Related

64

--------------------------------------------------------------------------------




Persons”) for any Losses relating to Environmental Liabilities is under Section
8.2(a) and Section 8.2(b) (as limited by this Section 8.5) of this Agreement. In
furtherance of the foregoing, from and after the Closing Date, except for any
Losses for which Shareholders and Seller are obligated to indemnify Purchaser
Indemnitees pursuant to Section 8.2(a) and Section 8.2(b) (as limited by this
Section 8.5) (i) Sherwin-Williams and Purchaser hereby release, on their own
behalf (and agree that their Affiliates, successors and assigns, officers,
directors, employees, agents or partners rights hereunder shall be accordingly
limited), to the fullest extent permitted under applicable Law, all
Seller-Related Persons from any Environmental Liabilities incurred by the
Purchaser Indemnitees; and (ii) Sherwin-Williams and Purchaser hereby waive, on
their own behalf (and agree that their Affiliates, successors and assigns,
officers, directors, employees, agents and partners rights hereunder shall be
accordingly limited), to the fullest extent permitted under applicable Law, any
claim or remedy for Environmental Liabilities against any Seller-Related Person
now or hereafter available under any applicable Environmental Law, including the
Comprehensive Environmental Response, Compensation, and Liability Act or similar
international, foreign, federal, or regional Law, whether or not in existence on
the date hereof.


(e)With respect to the Golden Parachute Obligations, Shareholders shall be
obligated to bear the cost of any payments made pursuant to the Golden Parachute
Obligations by the corresponding Subject Company to any of the Recipients. For
such purposes, Purchaser shall notify Primary Shareholder in writing, certified
by an officer of Purchaser, of the termination of the labor relationship with
the Recipient and the payment of the corresponding Golden Parachute Obligation
with respect to such Recipient, and the Primary Parties, shall promptly upon
receipt of such notice, instruct the escrow agent to release, in favor of the
corresponding Subject Company, the amount corresponding to the relevant Golden
Parachute Obligation from the Golden Parachute Escrow Fund. Within three (3)
Business Days following on the date that is two (2) years after the Closing
Date, the Primary Parties shall cause the escrow agent to release any remaining
balance of the Golden Parachute Escrow Amount to Primary Shareholder on behalf
of Shareholders. The Parties hereby agree that if any Golden Parachute
Obligation is paid with funds of the Golden Parachute Escrow Fund, neither
Sherwin-Williams, nor Purchaser nor any of their Affiliates (including, after
the Closing Date, the Subject Companies) will enter into any labor relationship
with the corresponding Recipient for a period of twelve (12) months commencing
on the date in which the Golden Parachute Obligation was paid to the Recipient;
provided, however, that in no event shall this provision prohibit or limit in
any way the hiring of such Recipient as part of an acquisition, merger,
consolidation or similar transaction in which such Recipient becomes an employee
of Sherwin-Williams, Purchaser or their Affiliates.



65

--------------------------------------------------------------------------------




Section 8.6    Indemnification Procedure.


(a)Any Person entitled to indemnification pursuant to Section 8.2 or Section
8.3, including, any claim by a Person described in Section 8.7 (an “Indemnified
Party”), which might give rise to indemnification hereunder, shall deliver to
the Party from which indemnification is sought (the “Indemnifying Party”) a
certificate (a “Claim Certificate”), which Claim Certificate shall:


(i)state that the Indemnified Party will incur liability for, or has otherwise
suffered, as the case may be, Losses for which such Indemnified Party believes
it is entitled to indemnification pursuant to this Agreement; and


(ii)to the extent known by the Indemnified Party specify in reasonable detail
each individual item of Loss included in the amount so stated, the date such
item should be paid, the basis for any anticipated Losses; provided, however,
that in no event shall any Indemnified Parties failure to so specify limit its
rights to indemnification hereunder.


(b)    In the event that the Indemnifying Party shall object to the
indemnification of an Indemnified Party in respect of any claim or claims
specified in any Claim Certificate (other than a Third Party Claim, which is
addressed in Section 8.7), the Indemnifying Party shall, within thirty (30) days
after receipt by the Indemnifying Party of such Claim Certificate, deliver to
the Indemnified Party a notice to such effect, specifying in reasonable detail
the basis for such objection. In this case, the Indemnified Party shall be
permitted to submit such dispute to arbitration as set forth in Section 10.9.


(c)     Claims for Losses specified in any Claim Certificate to which an
Indemnifying Party shall not object in writing within thirty (30) days of
receipt of such Claim Certificate (other than a Third Party Claim, which is
addressed in Section 8.7) and claims for Losses the validity and amount of which
have been finally determined in accordance with this Agreement hereof or shall
have been settled as described in Section 8.7, are hereinafter referred to,
collectively, as “Agreed Claims”. Within ten (10) Business Days of the
determination of the amount of any Agreed Claim, if the Indemnified Party is (i)
any Seller Indemnitee, Sherwin-Williams shall pay to the Indemnified Party an
amount equal to the Agreed Claim by wire transfer in immediately available funds
to the bank account or accounts designated by the Indemnified Party in a notice
to the Indemnifying Party not less than two (2) Business Days prior to such
payment, or (ii) any Purchaser Indemnitee, (A) the Primary Parties shall execute
and deliver to the escrow agent in terms of the Escrow Agreement a joint written
instruction instructing the escrow agent to pay to the Indemnified Party an
amount equal to the Agreed Claim by wire transfer in immediately available funds
to the bank account or accounts designated by Purchaser in such joint written
instruction and (B) to the extent the amount of the Agreed Claims exceeds the
then-remaining

66

--------------------------------------------------------------------------------




Indemnification Escrow Amount and such excess may be attributable to any of
Shareholders’ or Seller’s Indemnification obligations other than pursuant to
Section 8.2(i), then the Primary Shareholder on behalf of Shareholders and/or
Seller shall pay to the Indemnified Party an amount equal to such excess amount
by wire transfer in immediately available funds to the bank account or accounts
designated by Sherwin-Williams.


Section 8.7    Third-Party Claims.


(a)If a claim by a third party is made against any Indemnified Party (a “Third
Party Claim”), and if such Indemnified Party intends to seek indemnity with
respect thereto under this Article VIII, such Indemnified Party shall promptly
notify the Indemnifying Party of such Third Party Claim; provided, that the
failure to so notify shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent that the Indemnifying Party is actually and
materially prejudiced thereby. The Indemnifying Party shall have three (3)
Business Days after receipt of such notice to assume the conduct and control,
through counsel reasonably acceptable to the Indemnified Party at the expense of
the Indemnifying Party, of the settlement or defense of such Third Party Claim;
provided, that the Indemnifying Party shall permit the Indemnified Party to
participate in such settlement or defense through counsel chosen by such
Indemnified Party; provided, that the fees and expenses of such counsel shall be
borne by such Indemnified Party, and provided, further, that the Indemnifying
Party shall not be entitled to assume control of such defense and shall pay the
fees and expenses of counsel retained by the Indemnified Party if (i) such Third
Party Claim for indemnification relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation against
Purchaser; (ii) such Third Party Claim seeks an attachment or other non-monetary
relief against the Indemnified Party; (iii) the Indemnifying Party, in the
reasonable judgment of the Indemnified Party, failed or is failing to vigorously
prosecute or defend such Third Party Claim; (iv) no conflict of interest arises
that prohibits, in the reasonable judgment of the Indemnified Party, a single
counsel from representing both the Indemnifying Party and Indemnified Party in
connection with the defense of such Third Party Claim; (v) the defense of such
Third Party Claim by the Indemnifying Party will, in the reasonable judgment of
the Indemnified Party, have a material adverse effect on the Indemnified Party
or any business thereof; or (vi) the Indemnifying Party does not have sufficient
financial resources, in the reasonable judgment of the Indemnified Party, to
satisfy the amount of any adverse monetary judgment that is reasonably likely to
result.


(b)If the Indemnifying Party has assumed the defense of a Third Party Claim in
accordance with Section 8.7(a), the Indemnified Party shall have the right to
employ separate counsel in any such action or claim and to participate in the
defense of such Third Party Claim, but the fees and expenses of such counsel
shall not be at the expense of the Indemnifying Party. So long as the
Indemnifying Party assumes the defense of a Third Party Claim, neither the
Indemnified Party nor the Indemnifying Party (except as provided in

67

--------------------------------------------------------------------------------




Section 8.7(d)) shall admit any liability with respect to, or settle, compromise
or discharge, such Third Party Claim without the other party's prior written
consent (which consent shall not be unreasonably withheld, delayed or
conditioned). Notwithstanding the preceding sentence, the Indemnified Party
shall have the right, in its sole discretion, to pay or settle any such Third
Party Claim at its own expense, provided that, in such event, the Indemnified
Party shall waive any rights to indemnity hereunder in respect of the matter so
settled without the Indemnifying Party's consent.


(c)If the Indemnifying Party does not notify the Indemnified Party within three
(3) Business Days after the receipt of the Indemnified Party’s notice of a Third
Party Claim of indemnity hereunder that it elects to undertake the defense
thereof, the Indemnified Party shall have the right to contest, settle or
compromise the Third Party Claim but shall not thereby waive any right to
indemnity therefor pursuant to this Agreement.


(d)The Indemnifying Party shall not, except with the consent of the Indemnified
Party (which consent shall not be unreasonably withheld, delayed or
conditioned), enter into any settlement unless such settlement (i) is entirely
indemnifiable by the Indemnifying Party pursuant to this Article VIII; (ii)
includes as an unconditional term thereof the giving by the Person or Persons
asserting such Third Party Claim to all Indemnified Parties of an unconditional
release from all liability with respect to such Third Party Claim or consent to
entry of any judgment; and (iii) does not impose any injunctive relief or other
restrictions of any kind or nature on any Indemnified Party.


(e)The Indemnified Party shall make available records relating to such Third
Party Claim and shall furnish, at the Indemnifying Party’s expense to the
Indemnifying Party and/or its counsel, such employees of the Indemnified Party
as may be reasonably necessary for the preparation of the defense of any such
Third Party Claim or for testimony as witnesses in any proceeding relating to
such Third Party Claim.


Section 8.8    Sole Remedy/Waiver. The Parties hereto acknowledge and agree that
(i) in the event that the Closing occurs, the remedies provided for in this
Agreement shall be the Parties’ sole and exclusive remedy for any breach of the
representations and warranties or covenants contained in this Agreement (except
with respect to any fraud and/or any intentional omission or intentional
misrepresentation with respect to any representation or warranty made by
Shareholders and Seller in Article III or in any schedule, exhibit, certificate
or disclosure letter delivered pursuant to this Agreement); and (ii) Purchaser’s
sole source of recourse from Shareholders and Seller for any Losses
indemnifiable pursuant to Section 8.2(a)(i), Section 8.2(a)(iii), Section
8.2(a)(iv), Section 8.2(b)(i), Section 8.2(b)(iii), Section 8.2(b)(iv) and
Section 8.5(e) shall be payment from the Indemnification Escrow Fund.


Section 8.9    Release of Funds from the Indemnification Escrow Fund. Funds from
the Indemnification Escrow Fund will be released from time to time in accordance
with this

68

--------------------------------------------------------------------------------




Section 8.9. Upon the closing of the transaction contemplated in the Amended and
Restated Stock Purchase Agreement, reference in this Section 8.9 to "Closing
Date" shall mean the Closing Date under the Amended and Restated Stock Purchase
Agreement and the dollar amounts and the time periods set forth in this Section
8.9 shall be revised so that such dollar amounts and such dates are the same as
the dollar amounts and the dates that funds are to be released from the
indemnification escrow fund pursuant to the Amended and Restated Stock Purchase
Agreement.


(a)On the eighteen month anniversary of the Closing Date, the Primary Parties
shall jointly instruct the escrow agent to disburse from the Indemnification
Escrow Fund to Shareholders the funds that, as of such date, represent the
then-remaining amount of the Indemnification Escrow Fund, if any, in excess of
the sum of (i) $7,400,000 plus, (ii) any additional amount by which the
Indemnification Escrow Fund was increased pursuant to Section 5.16(f) (such
excess amount, the “Release Amount”), with such Release Amount to be reduced by
(A) the amount, if any, which the Primary Parties have instructed the escrow
agent to disburse funds from the Indemnification Escrow Fund but which have not
actually been disbursed as of such date, and (B) the amount of any claim
submitted by any Purchaser Indemnitee prior to such date, in accordance with
this Article VIII that remains pending as of such date.


(b)On the fifth anniversary of the Closing Date, the Primary Parties shall
jointly instruct the escrow agent to disburse from the Indemnification Escrow
Fund to Shareholders the funds that, as of such date, represent the
then-remaining amount of the Indemnification Escrow Fund, if any, in excess of
$2,250,000, with such excess amount to be reduced by (A) the amount, if any,
which the Primary Parties have instructed the escrow agent to disburse funds
from the Indemnification Escrow Fund but which have not actually been disbursed
as of such date and, (B) the amount of any claim submitted by any Purchaser
Indemnitee prior to such date, in accordance with this Article VIII that remains
pending as of such date.


(c)On the 90th day after the seventh anniversary of the Closing Date, the
Primary Parties shall jointly instruct the escrow agent to disburse from the
Escrow Fund to Shareholders the then-remaining funds in the Indemnification
Escrow Fund, with such Escrow Amount to be reduced by (A) the amount, if any,
which the Primary Parties have instructed the escrow agent to disburse funds
from the Indemnification Escrow Fund but which have not actually been disbursed
as of such date, and (B) the amount of any claim submitted by any Purchaser
Indemnitee prior to such date in accordance with this Article VIII that remains
pending as of such date.





69

--------------------------------------------------------------------------------




Article IX


TAX MATTERS


Section 9.1    Section 338 Election. Purchaser shall retain the right of making
an irrevocable election under §338 of the Code and the regulations promulgated
thereunder in connection with the purchase and sale of the Shares of the Subject
Companies hereunder (“Section 338 Election”). The terms, conditions and
procedures relating to the Section 338 Election, if made, shall be in accordance
with the following:


(a)    If Purchaser makes a Section 338 Election for any or all of the Subject
Companies, then Sherwin-Williams shall indemnify and hold harmless, and
reimburse the Shareholders and Seller for any incremental Taxes (including any
interest, penalties and or other statutory additions to Tax) that may be
incurred by the Shareholders and Seller by reason of the Section 338 Election
being made which computation shall be based upon the difference between:


(i)    the after-Tax proceeds that the Shareholders and Seller would have
realized after payment of all federal, state and local Taxes attributable to
their sale of stock of the Company to Purchaser in a transaction in which no
Section 338 Election had been made; and


(ii)    the actual after-Tax proceeds realized after payment of all federal,
state and local     Taxes attributable to their sale of stock of the Company to
Purchaser (taking into account, without limitation, the additional Tax liability
resulting from and/or attributable to, the Section 338 Election, and including
Tax liability resulting from the reimbursement hereunder).


(b)    The intent of this Section is to provide the same after-Tax proceeds to
Shareholders and Seller if Purchaser makes a Section 338 Election with respect
to the Subject Companies as would be realized by Shareholders and Seller if no
Section 338 Election had been made, and shall be interpreted in accordance with
such intent. The adjustment resulting from this Section is generally referred to
herein as the “338 Tax Adjustment”.


(c)    The Parties agree that the Purchase Price and the liabilities of the
Subject Companies (plus other relevant items) will be allocated to the assets of
the Subject Companies for all purposes (including Tax and financial accounting
purposes) in a manner consistent with Code §338 and §1060 and the regulations
there under. Purchaser and the Subject Companies shall file all Tax Returns
(including amended returns and claims for refund) and information reports in a
manner consistent with such allocation.



70

--------------------------------------------------------------------------------




(d)    Shareholders and Seller shall provide Purchaser with a schedule computing
the amount of the Tax resulting from the §338 election within 20 days after the
Parties agree to the allocation of the Purchase Price. In making such
calculation, the highest corporate federal and state tax rates to which
Shareholders and Seller, respectively, are subject shall be used and any other
items of income, deduction, gain, loss, or credits of Shareholders and Seller
shall be ignored.


(e)    Purchaser shall pay and/or reimburse the Shareholders and Seller for all
reasonable professional and other fees and costs (including attorneys’,
accountants and filing and similar fees) incurred by the Shareholders and/or
Seller by reason of or in any way relating to the Section 338 Election being
made (collectively, the “338 Costs”). Within thirty (30) days of Primary
Shareholder providing with an itemization of the 338 Costs, Purchaser shall pay
to the Seller the amount of the 338 Costs.


Section 9.2    Tax Returns Due After the Closing Date.


(a)Full Year 2012 and Short Period 2013 Income Tax Returns. With respect to Tax
Returns for the Subject Companies for all periods ending on or prior to the
Closing Date which are due to be filed after the Closing Date, including the
Subject Companies’ U.S. federal and state income and franchise Tax Returns and
the Canadian Income Tax Return for the 2012 accounting year (if not filed before
the Closing Date) and applicable U.S. federal and state income and franchise Tax
Returns and Canadian Income Tax Return for the period from January 1, 2013 to
the Closing Date (the “Short Period” with the federal and any related state
income and franchise Tax Returns for the Short Period being collectively
referred to as the “Short Period Return”), the Company shall engage an outside
accounting firm to be selected by the Primary Shareholder which firm shall
prepare the Tax Returns of the Subject Companies (at the Shareholders’ expense)
in a manner consistent with prior period practices and under the overall
direction and control of the Primary Shareholder. At least forty-five (45) days
prior to filing such Tax Returns (but in the case of the Short Period Returns no
later than December 15, 2013), Primary Shareholder or said accounting firm shall
provide copies of such Tax Returns and complete access to all information relied
upon as support for such Tax Returns, including to transfer pricing
documentation, to Sherwin-Williams for its review. Sherwin-Williams shall advise
Primary Shareholder of any disagreement with items shown on such Tax Returns
within twenty (20) business days after Sherwin-Williams’ receipt of such copies.
If Sherwin-Williams advises Primary Shareholder of its disagreement with any
items on such Tax Returns, Sherwin-Williams and Primary Shareholder shall
cooperate to resolve any such disagreement. If Sherwin-Williams and Primary
Shareholder are unable to resolve any such disagreement by the due date of such
Tax Returns, the disputed Tax Returns will be filed, as prepared, with the
appropriate Tax Authority on or before the due date and such disagreement shall
be referred to a nationally recognized independent accounting firm chosen by and
mutually acceptable to both Sherwin-Williams and Primary Shareholder, which firm
shall decide the

71

--------------------------------------------------------------------------------




matter within thirty (30) days after it is submitted to them. The fees of such
accounting firm shall be paid by the Shareholders. The decision of such
accounting firm shall be final and binding upon the Parties absent fraud or
gross negligence. In the event the decision of such accounting firm includes
filing an amended Tax Return, the Shareholders shall be responsible for filing
all amended Tax Returns and Shareholders shall be responsible for the payment,
if any, of any additional Tax (including penalties and interest thereon) due and
payable pursuant to such amended Tax Return, and Shareholders shall be entitled
to any overpayment of Tax pursuant to such amended Tax Return. Once prepared,
Sherwin-Williams shall have an appropriate officer of the applicable Subject
Company sign such Tax Returns prepared pursuant to this Section 9.2 and shall
cause the applicable Subject Company to timely file such Tax Returns. Neither
Sherwin-Williams nor Purchaser shall be responsible for the completeness and
accuracy of any Tax Returns filed pursuant to this Section 9.2. With respect to
any Tax covered by this Section 9.2 Shareholders shall promptly pay to
Sherwin-Williams (or be paid by Sherwin-Williams, if a credit) the difference
between what was accrued as a liability for said Tax in the calculation of the
Closing Working Capital and the actual liability shown on the Tax Returns as
filed.


(b)    Property Taxes. Shareholders shall be responsible for all real, personal
and intangible property Taxes (“Property Taxes”) allocated to the period on and
prior to the Closing Date, regardless of when such Property Taxes become due and
payable. Property Taxes allocated to the period on and prior to the Closing Date
shall be equal to the amount of such Property Taxes for the entire taxable
period multiplied by a fraction, the numerator of which is the number of days
that are in the taxable period on and prior to the Closing Date and the
denominator of which is the total number of days in the taxable period. The Tax
liability for any Property Taxes allocated to periods on and prior to the
Closing Date (but payable after the Closing Date) shall be paid by Shareholders
to Purchaser on the Closing Date.


(c)    Audit - Sales and Use Taxes. In the event that an audit relating to sales
and use Taxes of a Subject Company includes both pre-Closing and post-Closing
periods, Primary Shareholder and Sherwin-Williams will use their respective
commercially reasonable efforts to direct the tax auditor to calculate any
pre-Closing assessment based exclusively on pre-Closing transactions and/or
statistical samples and any post-Closing assessment based exclusively on
post-Closing transactions and/or statistical samples. Notwithstanding Primary
Shareholder’s and Sherwin-Williams’ efforts pursuant to the preceding sentence,
Shareholders shall be liable for any assessment, Liability or other amounts
determined to be due with respect to periods or transactions on or prior to the
Closing Date and Sherwin-Williams shall be liable for any assessment, Liability
or other amounts determined to be due with respect to periods or transactions
following the Closing Date.



72

--------------------------------------------------------------------------------




Section 9.3    Tax Refunds. Shareholders shall be entitled to any refund of any
Taxes of any of the Subject Companies which relate to Tax periods or portions
thereof ending on or before the Closing Date to the extent that such refunds
where not reflected in the calculation of the Closing Working Capital. Purchaser
shall pay to Shareholders any such refund (net of any Taxes of Purchaser or any
Subject Company) within fifteen (15) days after the receipt thereof.
Notwithstanding anything to the contrary herein, Purchaser shall have no
obligation to reimburse Shareholders for any Tax attributes, net operating
losses or the like.


Section 9.4    Cooperation on Tax Matters.


(a)Sherwin-Williams, the Purchaser, the Subject Companies, the Shareholders and
Seller shall cooperate fully, as and to the extent reasonably requested by the
other Party, in connection with the filing of Tax Returns pursuant to Section
9.2 and any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information that are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Sherwin-Williams and Shareholders each shall
cause the Subject Companies: (i) to retain all books and records with respect to
Tax matters pertinent to the Subject Companies and their subsidiaries relating
to any taxable period beginning before the Closing Date until the expiration of
the applicable statute of limitations (and, to the extent notified by
Sherwin-Williams or Shareholders, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority, and (ii) to give Sherwin-Williams and Shareholders
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, to the extent requested by Sherwin-Williams or
Shareholders, as the case may be, to allow any such requesting party to take
possession of such books and records.


(b)Sherwin-Williams and Shareholders further agree, upon request, to use their
best efforts to obtain any certificate or other document from any Governmental
Entity or any other Person as may be necessary to mitigate, reduce or eliminate
any Tax that could be imposed (including, but not limited to, with respect to
the transactions contemplated hereby).


Sherwin-Williams and Shareholders further agree, upon reasonable written
request, to provide the other Party with all information that either Party may
be required to report pursuant to any applicable Tax laws, including pursuant to
§6043 or §6043A of the Code or any regulations promulgated thereunder.


Section 9.5    Amended Returns and Retroactive Elections. Sherwin-Williams shall
not, and shall not cause or permit the Subject Companies or any of their
Subsidiaries

73

--------------------------------------------------------------------------------




to (i) amend any Tax Returns filed with respect to any tax year ending on or
before the Closing Date or with respect to any Straddle Period; or (ii) make any
Tax election that has retroactive effect to any such year or to any Straddle
Period, in each such case without the prior written consent of the Shareholders,
which consent shall not be unreasonably withheld.


Section 9.6    Certain Transfer Taxes and Fees. All ministerial transfer,
documentary, sales, use, registration or other Taxes and all conveyance fees,
recording charges, other fees and charges (including penalties and interest)
incurred in connection with the consummation of the transactions set forth
herein shall be borne by the Purchaser; provided, however, that this Section 9.6
shall not apply to income Taxes, withholding Taxes or other similar Taxes.


Article X


MISCELLANEOUS


Section 10.1    Fees and Expenses. Except as set forth herein, all costs and
expenses incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses.


Section 10.2    Extension; Waiver. Subject to the express limitations herein and
subject to applicable Law, at any time prior to the Closing, the Parties, may
(i) extend the time for the performance of any of the obligations or other acts
of the other Party hereto, or the End Date; (ii) waive any inaccuracies in the
representations and warranties contained herein by the other Party or in any
document, certificate or writing delivered pursuant hereto by such other Party;
or (iii) waive compliance with any of the agreements or conditions contained
herein. Any agreement on the part of any Party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by or on
behalf of both Parties or such Party, as the case may be. No failure or delay on
the part of any Party hereto in the exercise of any right hereunder shall impair
such right or be construed as a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.


Section 10.3    Notices.


(a)    Except as otherwise provided herein, all notices, requests, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail to Primary Shareholder in case of any notices, requests, claims,
demands, waivers and other communication addressed to any Shareholder or the
Seller, or to Sherwin-Williams in case of notices, requests, claims, demands,
waivers and other communications addressed to

74

--------------------------------------------------------------------------------




Sherwin-Williams or the Purchaser, as follows (or, in each case, as otherwise
notified by Primary Shareholder or Sherwin-Williams) and shall be effective and
deemed to have been given when received if delivered by hand or overnight
courier service or certified or registered mail on any Business Day:


If to Primary Shareholder:


Blvd. Manuel Ávila Camacho No. 138
Col. Lomas de Chapultepec
11560, México, Distrito Federal
Attention: Mr. Marcos Achar Levy
email: marcos@comex.com.mx


if to Sherwin-Williams:


The Sherwin-Williams Company
101 Prospect Avenue
Cleveland, Ohio 44115
USA
Attention: Senior Vice President - Corporate Planning and Development


With a copy to:


The Sherwin-Williams Company
101 Prospect Avenue
Cleveland, Ohio 44115
USA
Attention: Senior Vice President, General Counsel and Secretary


(b)    Notices sent by multiple means, each of which is in compliance with the
provisions of this Agreement will be deemed to have been received at the
earliest time provided for by this Agreement.


Section 10.4    Entire Agreement. This Agreement, together with the Exhibits,
Annexes, Schedules and the Seller’s Disclosure Letter, contains the entire
understanding of the Parties hereto with respect to the subject matter contained
herein and supersedes all prior agreements and understandings, oral and written,
with respect thereto.


Section 10.5    Binding Effect; Benefit; Assignment. This Agreement shall inure
to the benefit of and be binding upon the Parties. Except with respect to
Article VIII of this Agreement, which shall inure to the benefit of each
Purchaser Indemnitee and Seller

75

--------------------------------------------------------------------------------




Indemnitee, all of whom are intended as express third-party beneficiaries
thereof, no other Person not party to this Agreement shall be entitled to the
benefits of this Agreement. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
without the prior written consent of the other Party.


Section 10.6    Amendment and Modification. This Agreement may not be amended
except by a written instrument executed by all Parties to this Agreement.


Section 10.7    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument. Signed counterparts
of this Agreement may be delivered by facsimile and by scanned .pdf image.


Section 10.8    Applicable Law. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN
THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE UNITED MEXICAN STATES, WITHOUT REGARD TO THE CONFLICT OF LAWS RULES
THEREOF.


Section 10.9    Arbitration.


(a)    Except with respect to any claim asserted with respect to Sections 5.2,
5.3, 5.4, 5.9, 5.12, 5.13 and 5.16. pursuant to Section 10.11, any dispute,
controversy or claim arising out of, relating to or in connection with this
Agreement, including any question regarding its existence, validity or
termination, or regarding a breach of this Agreement, shall be referred to and
settled by arbitration under and in accordance with the Rules of Arbitration of
the International Chamber of Commerce (the “ICC Rules”).


(b)    The arbitration proceeding will take place in Dallas, Texas, U.S., and
will be conducted in the English language. The arbitration panel will consist of
three (3) arbitrators appointed pursuant to the ICC Rules; provided, however,
that the Primary Parties shall have thirty (30) days from the confirmation of
the second arbitrator to agree upon the third arbitrator who shall act as
president. Failing such agreement, the third arbitrator shall be appointed by
the International Chamber of Commerce.


Section 10.10    Severability. If any term, provision, covenant or restriction
contained in this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions
contained in this Agreement shall remain valid and binding and shall in no way
be affected, impaired or invalidated, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable term, provision, covenant or restriction or any portion thereof
had never been contained herein.



76

--------------------------------------------------------------------------------




Section 10.11    Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement to be
performed after the Closing Date were not performed in accordance with their
specific terms or were otherwise breached or threatened to be breached and that
an award of money damages would be inadequate in such event. Accordingly, it is
acknowledged that the Parties shall be entitled to request an Order for specific
performance to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at law as a remedy for any such breach or threatened
breach. Each Party further agrees that neither the other Party nor any other
Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 10.11, and each Party hereto irrevocably waives any right it
may have to require the obtaining, furnishing or posting of any such bond or
similar instrument.


Section 10.12    Rules of Construction. The Parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and have participated jointly in the drafting of this Agreement and,
therefore, waive the application of any Law, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the Party drafting such agreement or document.




[Remainder of page intentionally left blank]



77

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties execute this Agreement as of the date first
above written.


SHAREHOLDERS


AVISEP, S.A. DE C.V.


By: /s/ Marcos Achar Levy        
Title: Attorney-in-fact


BEVISEP, S.A. DE C.V.


By: /s/ David Achar Contreras            
Title: Attorney-in-fact


SELLER


CONSORCIO COMEX, S.A. de C.V.


By: /s/ Marcos Achar Levy        
Title: Attorney-in-fact




The Sherwin-Williams Company


By: /s/ Sean P. Hennessy        
Name: Sean P. Hennessy
Title: Senior Vice President - Finance and
Chief Financial Officer




PURCHASER


SWC ACQUISITION CORP.
By: /s/ Sean P. Hennessy        
Name: Sean P. Hennessy
Title: Senior Vice President - Finance and
Chief Financial Officer









78